Exhibit B
'       COPY
                                        CALIFORNIA           COURT    OF APPEAL


                        FOR THE FIRST            APPELLATE      DISTRICT     - DIVISION      FIVE




                                                        No. A114289




    Linda Demery,                                                     Solano County     Superior    Court No.
                                                                      FCS O24698
                         Plaintiff   and Respondent,

               V.


    Hartford        Underwriters     Insurance    Company,

                         Defendant     and Appellant.


                                           Appeal From the Superior Court
                                           of California, County of Solano
                                            Honorable     Judge Scott L. Kays


                                        APPELLANT'S           OPENING      BRIEF



                                                    BINGHAM          McCUTCHEN        LLP
                                                    John R. Reese (SBN 37653)
                                                    Robert A. Lewis (SBN 83630)
                                                    Karen Kennard (SBN 141925)
                                                    Three Embarcadero Center
                                                    San Francisco,    Califomia   94111-4067
                                                    Telephone:     (415) 393-2000

                                                    Attorneys for Defendant  and Appellant
                                                    Hartford Underwriters Insurance  Company
                                         CALIFORNIA               COURT        OF APPEAL


                     FOR     THE    FIRST      APPELLATE                 DISTRICT            - DIVISION           FIVE




                                                           No.      Al14289




Linda      Demery,                                                                 Solano County            Superior     Court   No.
                                                                                   FCS 024698
                      Plaintiff    and    Respondent,

           V.


Hartford        Underwriters       Insurance      Company,

                      Defendant      and    Appellant.



                                            Appeal       From       the Superior          Court
                                             of California,          County        of Solano
                                             Honorable           Judge     Scott    L. Kays



                                         APPELLANT'S                  OPENING              BRIEF



                                                         BINGHAM              McCUTCHEN                   LLP
                                                         John     R. Reese         (SBN     37653)
                                                         Robert      A. Lewis         (SBN        83630)
                                                         Karen      Kennard         (SBN        141925)
                                                         Three      Embarcadero            Center
                                                         San     Francisco,        California        94111-4067
                                                         Telephone:           (415)       393-2000


                                                         Attorneys        for Defendant             and    Appellant
                                                         Hartford        Underwriters           Insurance       Company
            CERTIFICATE                        OF INTERESTED                       ENTITIES                   OR     PERSONS
                                   (CALIFORNIA                    RULE           OF     COURT              14.5)


                              Pursuant           to California        Rule       of Court            14.5(d),       Appellant          and


Defendant              Hartford            Underwriters            Insurance           Company             ("Hartford


Underwriters")                     certifies       as follows:


                              1.            Hartford        Underwriters              is a wholly-owned                  subsidiary            of


Hartford             Fire     Insurance           Company.           Hartford          Fire     Insurance            Company            is a


wholly-owned                   subsidiary            of The       Hartford        Financial            Services        Group,         inc.


California             Rule         of Court        14.5(d)(1).


                              2.            The     following.entities                have     an interest          in the outcome


of the proceeding                     pursuant           to California         Rule      of Court           14.5(d)(2)          and


Canon             3E of the Code                 of Judicial       Ethics      because          they       are involved           in the


facts           that give      rise       to this proceeding:               (1) First        State      Management               Group,


Inc.;           (2) Pacific         Insurance        Company,            Ltd.;    (3) Twin             City     Fire    Insurance


Company;               and         (4) Hartford           Casualty       Insurance           Company.               California         Rule


of Court             14.(d)(2);           Code      of Judicial       Ethics,         Canon          3E.


                              I declare          under     penalty       of perjury           that     the foregoing             is true


and        correct      and        that    this certification            was     executed            in San        Francisco,


California,             on December                 14, 2006.




                                                                                              Robert          A. Lewis




SF/21676441.8
                                              TABLE               OF CONTENTS


                                                                                                                                                      Pa_kgg


I4                INTRODUCTION                   .......................           _....................................................                   1

II.               STATEMENT              OF THE              CASE            .........................................................                     3

                  A.    Facts     .......................................................................................                                  3

                        1.          The       Demery              Case ........................................................                            3

                        2.          M&F's             Prior Representations                               of Hartford
                                    Entities          ..........................................              ".............................               4

                        3.          M&F's             Concurrent                 Representations                       of Hartford
                                    Entities          ........................................................................                             7

                        4.          M&F           Was         Aware              of the Unity               of Interest
                                    Between               The       Hartford              Entities          ...................................            8

                  B.    Proceedings               Below          ...............................................................                         14

                        1.          The       Conflict             is Discovered                    .......................................              14

                        2.          Hartford             Underwriters                     Immediately                      Seeks
                                    Disqualification                        of M&F              ..........................................               15

                        3.          The       Trial        Court's               Ruling       ...........................................                17

                        4.          Initial        Appellate                Proceedings                 ....................................             18

III.              STATEMENT              OF APPEALABILITY                                     ...........................................                19

IV.               STANDARD           OF REVIEW                       .......................................................                       "..... 20

V.                ARGUMENT            ..................................................................................                                 21

                  A.    The     Trial      Court          Erred         in Failing              to Disqualify                   M&F
                        On Grounds                of Simultaneous                         Adverse             Representation                      ....... 21

                        1.         The        Material             Facts          Are Not             Disputed              And
                                    Compel              Disqualification                      ...........................................                22

                                    a.            The         Facts          Regarding                Simultaneous
                                                    Adverse                Representation                    .................................           23

                                    b.              The       Facts          Regarding                "Unity           of Interest".              ...... 23

                                    c.              The       Facts          Regarding                Delay          and
                                                    Prejudice               ........................................................                     25

                        2.          .The Trial Court Correctly             Applied             The "Unity
                                    of Interest" Test ........................................................                                           25




                                                                             i
SF/210764,:11.8
                                          TABLE             OF CONTENTS
                                                         (continued)
                                                                                                                                            Pa_e


                         3.      Disqualification            of M&F Should Have Been
                                 Mandatory        And Automatic                     As A Matter Of
                                 Law ...........................................................................                             31

                                  a.           The Obligation                   To Identify              And Resolve
                                               Conflicts Rests With The Attorney, Not
                                               The Client ......................................................                             33

                                 b.            Hartford          Underwriters                  Did Not Delay In
                                               Seeking           Disqualification                ................................            35

                                  c.           The Order Purports to Make Factual
                                               Determinations  of Delay and Prejudice
                                               Which Were Not Asserted by Demery
                                               And For Which There Is No Evidence                                              ..........    37

                    B.   The Trial Court Erred in Failing to Disqualify       M&F
                         On Grounds of Successive   Representation    ..........................                                             40

                         1.       The Material               Facts Are Not Disputed                            .......................       40

                         2.       M&F Must Be Disqualified      Because It
                                  Formerly Represented    Other Hartford Entities
                                  In Substantially Related Matters ...............................                                           42

                                  a.           M&F's            Prior Representation                        Of Hartford
                                               Companies   In Insurance                            Coverage
                                               Matters Is "Substantially                           Related"               To Its
                                               Current Representation                          of Demery In A
                                               Bad Faith and Breach                          of Contract Matter ...... 43

                                 b.            The Evidence Establishes       The Requisite
                                               "Substantial Relationship"      Between
                                               Demery And The Matters Previously
                                               Handled By M&F ..........................................                                     45

VI.                 CONCLUSION         ................................................................................                      48

CERTIFICATE                   OF COMPLIANCE                        .........................................................                 49




                                                                    ii
SF/2   | 676441.8
                                             TABLE            OF AUTHORITIES


                                                                                                                                                 Pa_e


                                                                   CASES

Adams             v. Aerojet-General                Corp.,        86 Cal. App.                4th 1324
         (2001) .........................................             ...........................................................                  20

American   Mut. Liab. Ins. Co. v. Superior                               Court, 38 Cal. App.
    3d 579 (1974) ........................................................................................                                         23


Baxter   Diagnostics                 Inc. v. A VL Scientific                Corp., 798 F.Supp.
     612 (C.D. Cal.                 1992) ............ .................................................................                           28


Blecher   & Collins, P.C. v. Northwest    Airlines,            Inc., 858
    F.Supp.  1442 (C.D. Cal. 1994) .......................................................                                                     34, 36


Brooklyn   Navy Yard Cogeneration   Partners,        L.P. v. Superior
    Court, 60 Cal. App. 4th 248 (1997) ......................................................                                                      26


Certain  Underwriters     at Lloyd's London                                      v. Argonaut               Ins. Co.,
    264 F.Supp.2d     914 (N.D. Cal. 2003)                                     ...........................     :.., .........              26, 28, 30


Comden              v. Superior         Court,       20 Cal.         3d 906 (1978)                   ....................................          40


Farris   v. Fireman's              Fund Ins. Co.,                    119 Cal.App.4                   th 671
     (2004) ...........................................                .............................................                       43, 44, 45


Flatt           v. Superior      Court,       9 Cal.       4th 275          (1994)          ....................................               22, 31


Fremont    Indemnity    Company   v. Fremont  General
    Corporation,     143 Cal. App. 4th 50 (2006) ...........................................                                                       20


H.F.      Ahmanson              & Co. v. Salomon          Brothers,             Inc., 229
         Cal.App.3d            1445 (1991) .................................................................                                  43, 47


Hartford    Acc. and Indem.                        Co. v. R JR Nabisco,                  Inc., 721
    F.Supp.    534 (S.D.N.Y.                        1989) ...............................................................                         28


Jeffty           v. Pounds,       67 Cal.       App.       3d 6 (1977)              ................................................              21


Lysick            v. Walcom,        258     Cal.     App.        2d t36         ('1968)          .......................................           23


Morrison    Knudsen                  Corp. v. Hancock,               Rothert                & Bunshoft,   69
    CaI.App.4th223                   (1999) .....................................               25, 26, 27, 28, 30, 42, 43




                                                                         iii
SF/21676441.8
                                                  TABLE             OF AUTHORITIES
                                                                    (continued)
                                                                                                                                                             Pa_e


People   v. SpeeDee      Oil Change                 Systems,             Inc., 20 Cal. 4th
     1135 (1999) ...........................................................................................                                                   20


Purdy   v. Pacific        Automobile             Ins. Co., 157 Cal. App. 3d 59
    (1984) .................   , ........................................................................                                       :.........     23


Ramada      Franchise  System,  Inc. v. Hotel of Gainesville
   Assocs.,     988 F. Supp. 1.460 (N.D. Ga. 1997) ..................................                                                                    28, 30


Reed        v. Superior              Court,         92 Cal.         App.        4 th 448 (2001)                  ...........................             ..... 20


River           West,     Inc.     v. Nickel,            188 Cal.           App.        3d 1297           (1987)           .... . ....................         35


State     Farm Mut. Auto. Ins. Co. v. Federal                       Ins.                           Co.,     72 Cal.
        App. 4th 1422 (1999) ........................................                                      21, 22, 32, 34, 35, 36, 39


Teradyne,             Inc. v. Hewlett-Packard                    Co., 1991 WL 239940
    (N.D.            Cal. 1991) ...................................................................................                                            28


Truck Ins. Exchange                          v. Fireman's                  Fund Ins. Co., 6 Cal.                         App.
    4th 1050 (1992)                        ........................................................................                            20, 21, 32




                                                         STATUTES               AND RULES

Rule      3-310(C)        of the California                      Rules of Professional
        Conduct    .....................................................................................                                       21, 33, 34


Rule      3-310(E)        of the California                      Rules of.Professional
        Conduct    ...........................................................................................                                           42, 44




                                                                               iv
SF/21676441.8
I.               INTRODUCTION

                        The trial court correctly                determined         that the law firm of


Michel           & Fackler       ("M&F"),        representing          Plaintiff      and Respondent          Linda


Demery            ("Demery")          in this case, had a conflict             of interest        because     of its


extensive           current     and past representation               of several       companies       related      to


Defendant            and Appellant           Hartford     Underwriters             Insurance       Company

("Hartford           Underwriters").            Despite     that determination,                the trial court


incorrectly          ruled that M&F should                not be disqualifiedand                  could continue          to


pursue           Demery's       claim     against    Hartford         Underwriters.            This appeal       seeks


reversal          of the trial court's        April 24, 2006 order denying                      Hartford


Underwriters'                motion     to disqualify      M&F,         so that Hartford          Underwriters


will not have to face a lengthy                      trial with its own attorneys                 as adversaries.


                         The appeal presents              the following            question:      Who has the


obligation           to identify      and resolve        conflicts      of interest      -- the attorney          who is


seeking           to undertake        a new representation,             or the client being           sued by that

attorney?           California        has always        placed       the obligation       to identify       and


resolve          conflicts     of interest     squarely        -- and solely        -- On the attorney


bringing           the lawsuit,       not the client being sued.               The trial court deviated

from this well-established                    law, and imposed             a new and unprecedented                  legal


obligation           on the client,       Hartford       Underwriters,         to uncover          the conflict      of


 interest        that was never          disclosed      by M&F.          This is reversible          error.


                         Moreover,         under     settled     California        law, simultaneous           adverse




                                                                 1
 SF/21676441.8
representation                of the type        the trial      court      found       M&F        engaged        in here         has


routinely           led to automatic               or "per      se" disqualification                when       the conflict            of


interest          is discovered.            Here,     however,            the trial     court      again     parted      with


precedent            and      refused      to disqualify          M&F,         even      though       Demery           offered         no


evidence            that     she would        actually       be prejudiced               by M&F's            disqualification,


because,            in the court's          view,     "someone"             at Hartford         Underwriters              should


have       uncovered            the undisclosed              conflict       sooner.        This,     too,     is reversible


error.


                             The    trial court       did not cite          any    legal    authority          to impose          on


the client           the obligation           to uncover          conflicts        of interest.            Indeed,      the only


legal      authority          on this subject           puts     that obligation            squarely          on the attorney,


not the client.               The     obligation        is not onerous             for the attorney,             and


particularly               not in this case.          M&F        is not a sizable           firm      with      large     numbers


of lawyers            where         this kind       of obvious          conflict       might       not immediately               be


detected.            M&F        has just      three     lawyers.           All of them          represented            Demery           in


suing           Hartford      Underwriters,            and     all of them            also represented            Hartford


companies             in the several           matters         that   were     the basis        for the trial court's


determination                that there       was     a conflict          of interest.


                             By contrast,          it is uncontested              that Hartford            Underwriters           and


its counsel           in this case          were      completely           unaware         of M&F's            ongoing        and


past     work        for other        Hartford        Companies            until      shortly      before      the Demery


trial was           scheduled           to begin,     and      they     moved         for disqualification




                                                                      2
SF/21676441.8
immediately               upon          discovering             the conflict.            There        is no legal         support           for


the     proposition              that    it is the       client's       burden        to somehow                discover          conflicts


or that         its own      lawyers             can prosecute              claims       against          it if the     client      fails        to


uncover              an undisclosed               conflict       quickly         enough.            Yet    if the trial          court's


decision             is allowed          to stand,        thatwill          be the       result       here.      The     trial     court's


ruling          is erroneous             and     must     be reversed.


II.             STATEMENT                       OF       THE         CASE


                A.          Facts


                            1.             The       Demer_y          Case

                            This        dispute         arose        in November             2001,        when        the kitchen           of


Demery's               Valtejo          home      was      damaged            by a fire        caused         by food           left cooking


unattended               on the stove.                 Demery's         home        was       insured         by Hartford


Underwriters,               and         after    the fire,       Demery           made        a claim         against       Hartford


Underwriters                under         her     California           homeowners'                  insurance         policy.        A


dispute          arose      between             Demery          and     Hartford          Underwriters                regarding            the


amount            of loss caused                by the       fire,    which        was      resolved          by an appraisal


award           issued      in September                 2003.        The       appraisal         award        was      fully     paid      by


Hartford             Underwriters.


                            Demery              then     retained       M&F          to represent             her in litigation


against          Hartford          Underwriters.                 In August           2004,        M&F         filed     a complaint


against          Hartford          Underwriters                 for its alleged             delay      in payment           of Demery's


policy          benefits.         The      Demery            complaint            asserts      causes         of action          against




                                                                            3
SF/21676441.8
    Hartford          Underwriters                  for breach            of contract,           breach         of the implied


    covenant              of good         faith     and      fair dealing,             and race         discrimination.                  AA      Vol.


    I, Tab          1, at 1-19 (Complaint).


                                 2.            M&F's            Prior         Representations                   of
                                               Hartford               Entities


                                 For many              years        before       the Demery              complaint          was      filed,


    M&F's            business           consisted            largely         of representing              various         insurance


    companies.               AA         Vol.      I, Tab 4, at 99 (Kennard                        Decl.,        Ex. 4). 1 As part                of this


    practice,          dating          back       to at least          the mid-1990's,               M&F         represented              several


    subsidiaries             of Hartford               Underwriters'                  parent     company,              Hartford          Fire


    Insurance             Company              ("Hartford              Fire"),        in various         insurance-related


    matters.         2 In fact, over               the years,            M&F          represented          various         Hartford             Fire




                    "AA"         refers       to Appellant's                 Appendix.            "RT"        refers      to the     Reporter's
    Transcript.              Appellant's               Appendix              includes          twelve      documents              that     were
    marked           as trial         exhibits         and     lodged         with       the trial      court        by the parties             in
    advance           of trial.          During         0ral        argument           of the disqualification                    motion,            these
    exhibits          were       referred          to by their           trial    exhibit        numbers.             RT at 239:17-
    240:23;          AA      Vol.         I, Tab       2, at 20-60            (Def.      Tr. Exs.        3, 58, 76, 79,             102,        105,
    108,       113,       122,        125,     175,201).              However,            because         the trial       was
    subsequently                 stayed        pending              resolution         of this appeal,            these     exhibits            have
    not yet been              admitted             into evidence               by the trial          court.       They      are referred                to
    herein          and    in the Appellant's                   Appendix               as "Def.         Tr. Ex.."


    2               Hartford           Underwriters                 is a wholly-owned                   subsidiary          of Hartford
    Fire.       Hartford              Fire,    in turn,        is a wholly-owned                     subsidiary           of The         Hartford
    Financial             Services            Group,         Inc.     ("HFSG")            (together           with     its subsidiaries,
    "The       Hartford").                HFSG          is a holding             company           and     has       no significant
    business           operations              of its own.             The       brand     name         "The      Hartford"          is
    registered             to Hartford             Fire,      and      all of the employees                     of Hartford

                                                                                       (Footnote          Continued           on Next            Page.)



                                                                                  4
•   SF/21676441.8
subsidiaries        in at least 97 matters,         for which it was paid over $1.3 million                      in


legal fees.        AA Vol. II, Tab 20, at 351 (April 24'Order);                      AA Vol. I, Tab 8,


at 176, 178-190            (Blum     Decl. 1 3 and Ex. A thereto);               AA Vol. I, Tab 9, at


206-207         (Carlson      Deck 11 2-4).

                      M&F's        work for these Hartford            Fire subsidiaries        included


preparing        coverage       opinions     relating    to Califomia         homeowners'        insurance


policies        of the same type issued           to Demery.         AA Vol. I, Tab 8, at 176, 191-


201 (Blum          Decl. 11 4-6 and Exs. B and C thereto).                      Moreover,      M&F


handled         at least one case for a Hartford              company        involving     allegations     of


bad faith handling            of a claim which,         like Demery's           claim,   involved      issues


of asbestos        remediation        and the payment            of"actual      cash value"     for


damaged          property.      AA Vol. I, Tab 12, at 213-250                  (Pawloski      Decl. 11 1-8


and Ex. 1 thereto).             In that case, like the Demery                case, the appraisal       process


was invoked,          and M&F         assisted     its Hartford      client in preparing        for the


appraisal,        including     informing        the insured      that disputed      issues    would     have

to await the outcome               of the appraisal,      the very. position        Demery       has

attacked        Hartford      Underwriters        for taking      in this case.     Id. at 215


(Pawloski         Decl. 1 7).



(Footnote         Continued        from Previous        Page.)

Underwriters  are employed by and paid by Hartford Fire. AA Vol. II, Tab
20, at 347-348 (April 24 Order); AA Vol. I, Tab 7, at 173-174 (Costello
Deck 11 1-8).




                                                          5
SF/21676441.8
                               Among           the claims           M&F         handled           were      at least       27 matters              for


a Hartford              Fire     subsidiary              called      First     State        Management               Group,          Inc.


("First         State").          AA       Vol.      I, Tab        5, at 106,            109-113        (Jordan        Deck        7 4 and          Ex.


1 thereto).             Like       Hartford             Underwriters,               First     State       is a wholly-owned


subsidiary              of Hartford              Fire.      AA       Vol.      I, Tab        7, at 173 (Costello                Deck          7 3).


And       like Hartford                 Underwriters,                all of the employees                    of First        State      are


employed             by and             paid     by Hartford            Fire.        Id. (Costello             Decl.       7 5).


                               First     State      acts     as the         underwriting              manager          for several            of the


Hartford           insurance              companies,               including          Pacific       Insurance            Company,                Ltd.


("Pacific").            3 AA            Vol.     I, Tab      5, at 106 (Jordan                   Decl.     7 2).       In addition            to


underwriting,                  First      State      is responsible                for hand!ing            the claims          that     are


made        on policies                underwritten               by First         State,     including          those       issued         by


Pacific.          Id.      Since         at least        1995,       M&F           was      on the list of panel              counsel


approved            to represent                First      State     and      Pacific.           Id. (Jordan         Decl.      7 4).


Between             1999         and      2006,      First        State's      Vice         President       and      Claims          Manager


retained          M&F           as coverage               counsel           to represent           Pacific's         and     First     State's


interests          in several             matters.          Id. at 106,            109-113         (Jordan        Decl.       77 3-4 and


Ex. 1 thereto).                   As discussed               more       fully       below,         nine    of these         cases       were




3               First      State        does      the insurance              underwriting               for insurance              policies
issued          by Pacific              and    other       Hartford          entities.         Like       Hartford         Fire,      Pacific           is
a wholly-owned                         subsidiary          of HFSG.             AA        Vol.     I, Tab       7, at 173 (Costello
Decl.       ¶ 4); AA Voi.                     II, Tab      20, at 348           (April        24 Order).




                                                                               6
SF/21676441.8
still    pending            when           M&F           filed     the Demery                complaint.            Id. at 106-108,              123-


134 (Jordan                Deck           ¶I     5-7 and          Ex. 3).


                              3.                M&F's             Concurrent                 Representations                 of
                                                Hartford            Entities


                              Eventually,                 after     years      representing                 insurance         companies,


M&F             decided        to begin               representing            clients         suing      those      same       companies.


So it happened                     that        on August            31, 2004,            M&F        filed     this action          on behalf          of


Demery             against          Hartford             Underwriters.


                              On the             day     it filed         the Demery            complaint            against       Hartford


Underycriters,                M&F               was      still    actively         representing               two Hartford


companies,                 First     State         and        Pacific,       in nine         open       cases.      Id.;     see also       AA


Vol.      If, Tab 20, at 350                       (April         24 Order).              Twoofthese                cases,     Pacific


Insurance             Company,                   Ltd.     v. Travelers                 Casualty         and      Surety      Company,           et al.


and      Gateway              v. Danco,                were       still    open        and     active       in April       2006,     when


Hartford            Underwriters                      filed      its motion            to disqualify          M&F.           Id. at 349-350


(April          24 Order);            AA          Vol.        I, Tab       5, at 106-108,               123-134(Jordan                  Decl.


11 5-8 and             Ex. 3 thereto);                    AA       Vol.      I, Tab          6, at 136,       137-166          (Scott     Deck


11 2-4 and             Ex. A thereto).


                              Ii is undisputed                    that M&F              never       disclosed          to anyone          at First


State,          Pacific,       or any            other        Hartford         entity,        that it was          planning        to file,      or


had      filed,      a iawsuit                 against        Hartford         Underwriters.                  AA     Vol.      I, Tab 5, at


 108 (Jordan                Deck          1 9); AA Vol.                   I, Tab       6, at 136 (Scott             Deck       ¶ 5); AA          Vol.




                                                                                   7
SFt21676441.8
I, Tab 9, at 207 (Carlson             Decl. ¶ 5); AA Vol. I, Tab 8, at'177                 (Blum       Decl.


¶ 7). Nor did M&F ever request                   a conflict     waiver      for the Demery         litigation


from anyone            at First State, Pacific,     or any other Hartford             entity. 4 Id.     In


fact, despite         the legal obligation      that it do so, there is no evidence              in the


record          that M&F even performed           a conflicts      check before        it filed suit


against         Hartford     Underwriters     in the Demery         case.


                       4.        M&F Was Aware of the Unity                    of
                                 Interest Between The Hartford
                                 Entities

                       M&F does not deny that it knew there was a relationship


between           Hartford    Underwriters,     First State, Pacific         and the other Hartford


entities        M&F has represented           and continues        to represent.       Nor, on this


record,         could M&F credibly          make such a claim.             Although     the various




4       Indeed, it appears that M&F may have taken steps to prevent
Hartford Underwriters     from discovering its conflicts of interest. On April
5, 2006, M&F filed a motion in limine in the Demery case to preclude
Hartford Underwriters     from mentioning     at trial that "years ago, the practice
of plaintiff's counsel included work for insurance companies           in various
matters as defense counsel."     AA Vol. I, Tab 4, at 79, 99 (Kennard         Decl.
¶ 5 and Ex. 4 thereto at page 99). This generic statement,         which does not
identify M&F's insurance company clients, contrasts sharply with a far
more specific disclosure     M&F made in another case a year before. In a
July 2005 trial against Safeco Insurance      Company,      M&F filed an identical
in limine motion, but specifically   disclosed in its brief that Safeco was one
of M&F's former insurance clients.       Id. at 79, 103 (Kennard Decl. ¶ 6 and
Ex. 4 thereto at page 103). IfM&F       believed its current and past work for
Hartford companies     presented no cause for concern, there would have been
no reason not to make              the same specific          disclosure     in this case.




                                                       8
SF/21676441.8
Hartford          subsidiaries      are legally        separate        and distinct       entities     for most


purposes,          the undisputed          facts establish           that M&F knew that Hartford

Underwriters            and the other Hartforct                 entities    currently       and previously


represented          by M&F         meet the "unity              of interest"       test applied       under

California          law for purposes          of resolving            issues     regarding       conflicts     of


interest      and disqualification.


                        The brand          name "The Hartford"                   is registered       to Hartford        Fire,


and the Hartford             Stag logo is one of the most recognized                             symbols       in the


financial         services    industry.       AA Vol. I|, Tab 20, at 347-348                         (April    24


Order);       AA Vol. I, Tab 7, at 172-173                       (Costello        Deck ¶ 1). The Hartford


representatives           who hired         and worked            with M&F over th e years,                   regardless

of their particular           corporate          affiliation,        regularly      sent correspondence             to


M&F on letterhead                 that said "The Hartford"                   at the top with the Hartford


Stag logo prominently                  displayed        in the upper           right comer.          AA Vol. I, Tab


4, at 79, 88-89 (Kennard                   Decl. ¶ 3 and Ex. 2 thereto).

                        M&F,        in return,      regularly        directed      correspondence             to "The

Hartford"          regardless       of the particular            Hartford        entity it was representing.


AA Vol. I, Tab 8, at 176, 202-204                         (Blum        Deck ¶ 6 and Ex. D thereto).                      The


same was true for electronic                     correspondence.                 Although        M&F's


representation           of various        Hartford       entities         was overseen          by at least five

different         Hartford       offices    over the years (id. at 176, 178-190                        (Blum     Deck,


¶ 3 and Ex. A)), all of the Hartford                       representatives            with whom          M&F




                                                                 9
SF/21676441   8
corresponded,                regardless     of their office location                or their particular           corporate


affiliation,         had the same          e-mail      address:       "(Name)@thehartford.com."                          AA


Vol. I, Tab 4, at 79, 90-96                   (Kennard          Decl., ¶ 4 and Ex. 3 thereto).

                         Not only did M&F                direct correspondence                to "The Hartford,"


it also referred             to the various        entities     it was representing               as "The Hartford"


in legal documents                  it prepared,       including       coverage          opinions      relating     to

California           homeowners'            policies     like Demery's,             regardless       of wlaich


specific          Hartford      entity     it was representing.            AA Vol. I, Tab 8, at 176, 191-


204 (Blum             Decl.,     ¶¶ 4-6 and Exs. B, C and D thereto).                         When       M&F


attorney          Jeff Fackler        was asked        by the trial court to explain                 why M&F


repeatedly           referred       to all of its Hartford           clients as "The Hartford"                regardless

of the name Of the particular                      company        involved,         Mr. Fackler         stated that he

could not recall.               RT at 246:1-15.


                         Many        of the documents             M&F received             from     Demery        herself

regarding           her claim against          Hartford         Underwriters             prominently       feature       the


phrase           "The Hartford"           and display         the Hartford         Stag logo.        RT at 239:17-

240:23;           AA Vol. I, Tab 2, at 20-60 (Def. Tr. Exs.).                             Demery's       claim was


handled           by four different          claims adjusters           on behalf         of Hartford


Underwriters.                Each    of these adjusters           wrote        letters   to Demery        and her

private          adjuster,     Kevin      Dawson.        These       letters     from Hartford          Underwriters


adjusters          all refer tO "The Hartford"                 and display          the Hartford        Stag logo.          RT


.at 239:17-240:23;               AA Vol. I, Tab 2 at 20-46,                     50-53     (Def. Tr. Exs. 3, 58, 76,



                                                                10
 SFI21676441.8
79, 102, 108, 113, 122, 125).                      Likewise,      in a letter prepared       for Demery         by


Mr. Dawson,                he referred     to Demery      as "The Hartford's          insured,"       and


referred          to the claim "previously             submitted     to The Hartford"          and "tendered


and paid by The Hartford."                        /d. at 47-49 (Def. Tr. Ex. 105).


                           Moreover,       eyery one of the checks          Demery         received    from


Hartford           Underwriters          in payment      of her claim displays         the phrase      "The


Hartford"           and the Hartford            Stag logo.     Id. at 54-60 (Def. Tr. Exs. 175 and


201).           At the bottom        of each check is the phrase           "Western        Personal     Lines


Claims           Service      Center,     Phoenix,     Arizona.    ''5 Over the years preceding               the


filing of the Demery                 Complaint,       M&F handled         at least 42 cases for various


Hartford           entities    that were administered             by Hartford's      Western      Personal


Lines           Claims     Service      Center,    and M&F communicated               with Hartford


employees             at that address.          AA Vol. I, Tab 8, at 176, 186-190,                202-204


(Blum           Deck,      ¶ 3 and Exs. A and D thereto).




5               The Western          Personal      Lines Claims      Service      Center    was created       in
1997 to consolidate  the handling of personal lines claims relating to
policies issued by various Hartford entities throughout  the Western states.
AA Vol. I, Tab 4, at 79-87 (Kennard Decl., ¶ 2 and Ex. 1 thereto at pages
82-86). The Demery claim, along with all other California     homeowner
policy claims, was handled by this regional center. Id. M&F attorney
Michael Michel has referred to this regional center as "The Hartford
Phoenix operation."   Id. at 82. Letters sent by M&F to this regional claims
center are addressed to "The Hartford."    AA Vol. I, Tab 8, at 176, 202-204
(Blum           Decl.,     ¶ 6 and Ex. D thereto).




                                                             11
SFt21676441.8
                        Thus, M&F was clearly                  on notice that there          was a relationship


between          its adversary       in Demery         (Hartford       Underwriters)          and the various


Hartford          entities     it had represented          for years -- for some $1.3 million                    in fees

-- and continued             to represent        through     at least April 2006.


                        The interconnected             nature      of the Hartford         companies        extends


far beyond           the common          Hartford      name.       It is also legal,       operational,       and


financial.          As discussed        more fully below,             California     courts     typically


consider          several    operational        factors to determine             whether     there is a "unity


of interest"         between       entities     for conflict       of interest     purposes.      These       factors

all lead to the conclusion                   the trial court reached         here -- that there is the


requisite         unity of interest          between     Hartford      Underwriters          and the Hartford


entities         represented      by M&F and therefore                they should       be treated        as one


client for purposes              of conflicts       of interest.


                        Specifically,         all of the employees          of Hartford        Underwriters,


First State         and Pacific       are employed          by and paid by Hartford               Fire.     AA Vol.

•II, Tab 20, at 348 (April               24 Order);        AA Vol. I, Tab 7, at 173 (Costello                     Decl.


¶7 3-5).          A single      legal department           oversees     and manages           legal strategy        for


all of the Hartford              entities.     AA Vol. II, Tab 20, at 348, 350 (April                       24


Order);          AA Vol. I, Tab 10, at 209 (Pinkowski                     Decl. 77 2-3); AA Vol. I, Tab

 11, at 212 (Majewski                Decl. 77 2-3).         Because       none of the Hartford              entities


has separate,           dedicated       in-house       counsel,     the lawyers       to whom       M&F




                                                             12
 SF/21676441.8
reported          regarding        the matters        it handled      also oversaw          matters     for Hartford

Underwriters.             6 Id.


                          This unified        oversight         extends      to corporate      management              as

well.           The members          of the boards        of directors        of Pacific,      Hartford


Underwriters              and Hartford         Fire are identical.            AA Vol. I, Tab 7, at 173-174


(Costello          Decl. ¶¶ 6-7).           Hartford     Underwriters,           Hartford      Fire, First State

and Pacific           have the same Treasurer                   and Corporate          Secretary.       Id.    First


State claim handlers                   sit in a Hartford        building      and are supervised              by a


Hartford           general     liability     team leader.          AA Vol. I, Tab 9, at 206 (Carlson


Decl. ¶ 3).

                          The financial        results     of the Hartford          entities    also reflect         their


interconnected               nature.       Hartford     Fire files consolidated              annual     financial


statements           which        include    the financial         results    for Pacific,     Hartford


Underwriters              and First State, and the assets of Pacific,                       Hartford      Fire, and


Hartford           Underwriters          are pooled       with those of other Hartford                  companies.

AA Vol. I, Tab 7, at 174 (Costello                         Decl. ¶ 8).         Taken     together,      these factors


amply           support      the trial court's        finding      that there    is a "unity        of interest"       for




6               However,       it is uncontested          that the two individuals              overseeing           the
Demery case on behalf of Hartford Underwriters,     Andrew Pinkowski    and
Kevin Majewski,    were not aware prior to April 7, 2006 that M&F had been
retained by several Hartford companies    in other matters. AA Vol. I, Tab
10, at 209-210 (Pinkowski   Decl. ¶ 4); .AA Vol. I, Tab 11, at 212 (Majewski
Decl. ¶ 4).




                                                                13
SF/21676441.8
conflicts            purposes         between      Hartford     Underwriters_           Pacific,     First State and

Hartford             Fire.


                B.           Proceedings           Below

                              1.        The Conflict          is Discovered

                             Because      M&F       ignored      its legal and ethical             obligation      to


disclose         its current          and prior representation           of other Hartford              entities        when


it filed the Demery                    lawsuit     in August     2004,       its conflicts      of interest     went


undiscovered                 until shortly       before    the trial in the Demery               case was


scheduled             to begin.         Hartford     Underwriters        first discovered             that M&F had


previously             represented         Other Hartford         entities     on Friday,        April 7, 2006,           at a


mandatory              settlement         conference        in the Demery          case.      Trial was scheduled


to begin the following                    business        day, Monday          April    I0, 2006.


                             Dorothy       Pawloski,       a Hartford        representative          who had had no


previous             involvement          in the Demery          case, attended         the settlement


conference.                  When     she arrived      at court, Ms. Pawloski                immediately

recognized              M&F attorney             Michael       Michel    from her prior involvement                      with


him in a matter                    in which he had represented               Hartford        Fire.    AA Vol. I, Tab


12, at 214-216                 (Pawloski         Decl. ¶¶ 2-9); AA Vol. I, Tab 10, at 209-210


(Pinkowski              Decl. ¶ 4); AA Vol. I, Tab 11, at 212 (Majewski                                Decl. ¶ 4).


Hartford             Underwriters'          trial counsel       commented          on this surprising


development                  to the trial court during           the settlement         conference.         RT at

11:11-12.




                                                                 14
SF[21O76441.8
                         2.         Hartford  Underwriters             Immediately
                                    Seeks Disqualification            of M&F

                         Hartford     Underwriters          immediately        commenced              an


investigation            to determine       the nature      and extent       of M&F's         prior


representations               of Hartford      companies.        Counsel      for Hartford        Underwriters


formally           notified     the trial court on Monday            morning,       April      10, 2006, that


Hartford           Underwriters       was investigating           whether      there were grounds                 to


seek the disqualification                 ofM&F.         RT at 11:3-12:4;         AA Vol. I, Tab 10, at


209-210            (Pinkowski       Deck ¶ 4).


                         Hartford     Underwriters'          investigation      was necessarily


conducted            under      extreme     time pressure        because     of the need to promptly

move            to disqualify     M&F if the evidence             supported      such a motion, v By


Wednesday,              April 12, 2006, the investigation                  had revealed       that, in addition


to M&F's             prior representations         of various       Hartford      entities,    M&F           had been


representing            Hartford     companies       in several      matters      when it filed the

Demery             complaint      and was still currently          representing       First State and


Pacific          in an ongoing       matter.     AA Vol. I, Tab 10, at 210 (Pinkowski                             Decl.


¶ 5); AA Vol. I, Tab 11, at 212 (Majewski                           Decl. ¶ 5); AA Vol. I, Tab 5, at




7       As a result, it was not possible for Hartford Underwriters                                         to
determine  the subject matter of all of the 97 cases M&F handled                                            for
Hartford companies    over the years, particularly given the passage                                         of time
and the turnover of personnel.   AA Vol. II, Tab 19, at 340 fn. 4
(Disqualification  Reply).




                                                            15
SF/21676441.8
106-107          (Jordan     Decl. ¶¶ 5-6).         That same day, counsel            for Hartford


Underwriters            notified   the trial court that it would            likely    move to disqualify

M&F as soon as motion                   papers      could be prepared.        RT at 60:16-62:18;                AA


Vol. I, Tab 10, at 210 (Pinkowski                      Decl. ¶ 5).

                        On Friday,       April 14, just seven         days after the M&F           conflicts


were first discovered,                Hartford      Underwriters      filed a motion       to disqualify

M&F. 8 AA Vol. I, Tab 3, at 61-77 (Disqualification                             Motion).        Earlier        that


same morning,              Hartford      Underwriters       had discovered           that M&F was still


actively         representing      First State and Pacific           in a second      ongoing     matter.

AA Vol. I, Tab 10, at 210 (Pinkowski                        Decl. ¶ 6); AA Vol. I, Tab 6, at 135-


171 (Scott Decl.).


                        On Tuesday,         April     18, 2006, M&F filed its opposition                  to


Hartford          Underwriters'         motion      for disqualification.       AA Vol. II, Tab 13, at

253-2.70          (Disqualification        Opposition).         Hartford    Underwriters        filed a reply


memorandum                 in Support    of its motion         later that same day.       AA Vol. II, Tab

19, at 332-345             (Disqualification         Reply).     The motion      for disqualification


was heard on April 20, 2006.                     RT at 205:1-252:25.




8               At the request     of the trial court, all of the disqualification                briefs       were
filed by electronic mail. Accordingly , the filing dates referenced  here are
the dates the briefs were transmitted electronically  to the court. However,
in some cases, the:hard copies of the briefs were endorsed by the court clerk
on a later date.




                                                           16
SF/21676441.8
                                  3.           The      Trial     Court's         Ruling


                                  On April         24, 2006,          the trial court        ruled        on the disqualification


    motion.           AA         Vol.     II, Tab       20, at 346-355            (April     24 Order).                 Applying         the


    "unity          of interest"           test, the court           found      that "Hartford              Underwriters,


    Hartford           Fire,       Pacific       and First State should                  be considered              a single        entity


    for conflict            of interest           purposes."           Id. at 352.         Therefore,            the court         ruled,


    there      was        "a conflict           in the representation               by Michel             & Fackler           of Linda


    Demery."               Id. at 347.            However,           despite      having      found         a conflict           based      on


    M&F's            simultaneous                representation             of First State          and Pacific            at the same


    time      it was        adverse            to Hartford          Underwriters,          the      court     denied        the motion


    to disqualify.                Id.


                                  Even         though     it was      uncontested           that     Hartford            Underwriters


    first    discovered                 the M&F          conflict      on April         7, 2006       and       filed     its motion           five


    court      days        later,       the    court     ruled,      with    no citation           to legal      authority          or


    evidence,             that      "'someone           '9 at HFSG           or Hartford           Fire     (including           Hartford


    Underwriters,                   Pacific       and First'State)             should      have      discovered            the     fact that


    M&F         represented               plaintiff       in this matter          long     before         Ms.     Pawloski          raised


    the issue          at the Mandatory                   Settlement           Conference."               Id. at 353.            The     court


    also     stated        that        there    would      be prejudice           to Demery               ifM&F           were




    9               The     word         "someone"              appears      in quotation           marks        in the Order.




                                                                             17
"   SF/21676441.8
disqualified,             even though          she had not even contended                  that there would            be.


Id.; AA Vol. II, Tabs                     13-18,     at 253-331        (Disqualification           Opposition).

                           Based      on its view that "someone"                     at one of the Hartford


entities         "should         have"     discovered         M&F's       conflict     before   April 7, the trial


court concluded                  that "Hartford            Underwriters      has unreasonably            and


inexcusably               delayed        in asserting        these objections         to M&F as counsel            for


plaintiff."          AA Vol. II, Tab 20, at 354 (April 24 Order).                               The court also


found,          despite      the fact that Demery               had made no claim of prejudice,                   that


"the prejudice               to plaintiff          would    be dramatic       ifM&F        is removed       from the


case."          Id. at 353.         The trial court neglected               to address      or rule on Hartford


Underwriters'                alternative       ground        for disqualification          on the basis      of M&F's


prior representation                 of other Hartford            companies           in matters     that were

substantially             related        to the Demery          claim.     Id. at 346-355.


                            During        a telephonic        Trial Management             Conference        on April


25, 2006, the trial court                    scheduled         the trial to commence            on May 3, 2006.

AA Vol. II, Tab 32, at 491 (Docket).


                            4.           Initial     Appellate     Proceedings

                            On April 27, 2006, Hartford                    filed a Petition for Writ of


Mandate            with this Court.                AA Vol. II, Tab 21, at 356-379                   Petition).     This


Court           requested        briefing      from M&F in response                  to the Petition      and


temporarily            stayed        the trial date.         AA Vol. II, Tab 22, at 380 (April                    28


Order);           AA Vol. If, Tab 23, at 381 (May 2 Order).                              On May 5, 2006,           this




                                                                  18
SF/21676441.8
      Court          denied     the Petition     on procedural           grounds      and suggested        that


      Hartford          Underwriters          should     instead    pursue    a direct      appeal     of the trial


      court's         ruling.     AA Vol. II, Tab 24, at 382-383                   (May     5 Order).        This


      Court's          May 5 Order          further     Suggested      that Hartford        Underwriters          "may


      seek a stay from the trial court, and if unsuccessful                               in that endeavor,          request


      a stay from this court."                  Id. at 382.


                                 Accordingly,         on May 9, 2006,         Hartford      Underwriters            timely


      filed a Notice             of Appeal.       AA Vol. II, Tab 25, at 384-387                   (Notice     of


      Appeal).           The following           day, Hartford       Underwriters          filed a motion           to stay


      the trial pending             resolution        of the appeal.       AA Vol. II, Tab 26, at 388-397


      (Stay Motion);              see also AA Vol. II, Tab 27, at 398-422                        (Stay Opposition);


      AA Vol. II, Tab 28, at 423-433                       (Stay Reply).           The motion        to stay was heard


      and decided               on May 22, 2006.           The trial court found that Hartford


      Underwriters'               appeal    of the disqualification          issue was not "insubstantial                    or


      frivolous,"             and granted      the motion      to stay pending          resolution      of this appeal.

      AA Vol. II, Tab 30, at 439-441                       (Stay Order).

      III.            STATEMENT                OF APPEALABILITY

                                 The April 24, 2006 Order                denying      Hartford     Underwriters'

Q ,   motion           to disqualify       M&F        is immediately       appealable.        A party who


      unsuccessfully               moves     for disqualification          may either       petition    the reviewing


      court for a writ of mandamus,                      or file a notice      of appeal         from the order


      denying           disqualification.         Reed     v. Superior       Court,     92 Cal. App. 4 th 448,455




                                                                    19
      S_21676441.8
(2001).          See     also      AA       Vol.      II, Tab       24, at 382          (May       5 Order)          (citing      Reed


and     ruling      that     Hartford               Underwriters             "has     an adequate           remedy           at law      on


appeal.").


IV.            STANDARD                     OF       REVIEW


                            Generally,              an order       granting           or denying           a motion          to


disqualify          is reviewed               under        an abuse          of discretion          standard.            Fremont


Indemnity           Company              v. Fremont               General           Corporation,            143 Cal.         App.       4th


50, 63 (2006);               Truck          Ins.     Exchange            v. Fireman's            Fund       Ins.     Co.,      6 Cal.       App.


4th     1050,       1055        (1992).            However,          where,          as here,      there     are no material


disputed          factual         issues,          the trial     court's        decision        is reviewed           de novo          as a


question          of law.         People            v. SpeeDee             Oil Change           Systems,        Inc.,       20 Cal.         4th


1135,          1143-44       (1999);           Adams           v. Aerojet-General                 Corp.,       86 Cal.         App.      4th


1324,          1330-31       (2001).


                            Even        if an abuse             of discretion           standard        were        applicable          here,


a disqualification                  motion           implicates            important       concerns          that       necessitate


careful         review       of the         trial     court's      exercise          of discretion.            People          v. SpeeDee


Oil Change               Systems,           Inc.,     20 Cal.       4th      1135,      1144     (1999).           For      example,          a


trial     court     has     discretion              when        ruling      on a motion           to disqualify,             but "[t]he


scope          of the trial        court's          discretion           is limited      by the applicable                  principles            of


law."          Fremont          Indemnity              Company             v. Fremont           General        Corporation,                 143


Cal.      App.      4th     50, 63 (2006).                 Thus,         the reviewing            court      may        reverse       the


trial     court's        ruling      if it does          not conform                to applicable          legal     principles,            or if




                                                                           2O
SF/2167_41.8
there           is no reasonable               basis     for the ruling             in light       of the        facts.        Id.       In short,


discretion              is "deemed             abused"          when      the trial        court        fails    to exercise              its


discretion              in a situation           where          such     exercise         is required.             Truck          Ins.


Exchange                v. Fireman's             FundIns.              Co., 6 Cal.         App.         4th     1050,      1055          (1992).


V.               ARGUMENT


                 A.             The     Trial     Court          Erred         in Failing          to
                                Disqualify         M&F           On Grounds                 of
                                Simultaneous              Adverse             Representation


                                The    trial    court     correctly           found       that     M&F's          decision              to sue


Hartford              Underwriters              at the same            time      it was     representing                 several          Hartford


companies                violated        M&F's           duty       of loyalty         to its Hartfo(d                 clients.          AA Vol.


II, Tab           20, at 347,           352     (April      24 Order).            An attorney's                  duty      of loyalty


absolutely              prohibits         him      or her from            undertaking              a representation                     that     is


directly           adverse           to a current         client,       even     if it is on a matter                   that      is


completely               unrelated             to the subject           matter        of the existing              representation._°


Jeffry          v. Pounds,            67 Cal.      App.         3d 6, 10 (1977);                 State     Farm         Mut.         Auto.       Ins.


Co. v. FederalIns.                       Co.,     72 Cal.        App..     4th     1422,         1431         (1999)      ("where               an


attorney's              representation             of one        client       is adverse           to the interests                  of another


current           client,        the primary            value     at stake        is the     attorney's            duty        of loyalty.").




l0               Rule        3-310(C)          of the California               Rules       of Professional                 Conduct
provides              that    "[a]    member            shall    not,     without         the informed                 written           consent
of each            client:...           (2) Accept          or continue             representation               of more               than     one
client          in a matter           in which          the interests          of the clients              actually         conflict            .... "




                                                                          21
SF/21676441.8
                        The duty of loyalty           is so fundamental           to our adversarial


system          of justice     that disqualification       is automatic         when      an attorney


currently         represents       one client and simultaneously                takes on a representation


adverse          to that client.     Flatt v. Superior          Court,     9 Cal. 4th 275,284           (1994)


(in simultaneous              adverse     representation        cases,     the rule of disqualification           is


per se or "automatic"               in all but a few instances);              State Farm,       72 Cal. App.

4th at 1431. II Yet here, despite                   having      found that M&F was concurrently


representing           Hartford      companies        while suing Hartford             Underwriters,        the


trial court refused             to disqualify    M&F.        This was reversible             error.


                        1.         The Material          Facts Are Not Disputed
                                   And Compel            Disqualification

                        As a matter        of law, M&F's         concurrent        representation         of other


Hartford          companies        when    it sued Hartford        Underwriters           is a clear conflict


of interest         that mandates         automatic      disqualification         under     well-established


California          law.     The facts that compel           this legal conclusion           are undisputed

and fall into three distinct               categories.




11              The "few instances"         where      automatic         disqualification       can be
avoided are clearly inapplicable  here. They involve a current conflict that
occurred as a result of a merger, or the circumstance    where an attomey
immediately   withdraws   from an unseen concurrent    adverse representation
which occurred by "mere happenstance,"       thereby implicating  the former
representation rule rather than the concurrent                           representation       rule.     State
Farm, 72 Cal. App. 4th at 1432.




                                                           22
SF/21676441.8
                                                a.             The Facts Regarding
                                                               Simultaneous  Adverse
                                                               Representation


                                   First,      the trial       court      correctly          determined              that M&F


    represented               Demery            in a matter            adverse         to Hartford              Underwriters             at the


    same            time     it was       representing             other        Hartford           companies.             This


    determination                   was       clearly      correct,        because           M&F          admitted         below         that    it was


    still handling                two       open      cases       for Pacific            Insurance            Company            (Z-Con         and


    Gateway)                when        Hartford          Underwriters                moved          for disqualification                , and     it


    did not dispute                   (and      therefore          conceded)             that      when       it filed     the Demery


    complaint               it was        handling         nine     open         cases       for Pacific          and/or        First     StateJ        2


    AA         Vol.        II, Tab      13, at 255-256                 (Disqualification                  Opposition).


                                                b.             The Facts             Regarding               "Unity        of
                                                               Interest"


                                   Second,           the trial     court        correctly           ruled     that Hartford


    Underwriters                  and       the Hartford           entities          currently          and     previously          represented


    by M&F                 must      be treated          as one        client     under         California's             "unity     of interest"




"   12               M&F          suggested           below        that its real           "client"          in these      cases        was
    Hartford's               insured,         not     a Hartford           entity        itself.        AA    Vol.       II, Tab        13, at 256
    (Disqualification                       Opposition).            The      trial     court        properly         rejected       this
    argument.                It is well-settled                that the         attorney           represents         both      the insured           and
    the insurer              in insurance               defense        cases.         See,      e.g.,     Purdy       v. Pacific
    Automobile                Ins.      Co.,     157 Cal.          App.      3d 59, 76 (1984);                    Lysick        v. Walcom,
    258        Cal.        App.      2d 136,         146 (1968);           American                Mut.      Liab.    Ins.      Co. v.
    Superior               Court,       38 Cal.         App.      3d 579,         592 (1974).




                                                                                 23
    SF/21676441.8
test for purposes           of a conflict      of interest     analysis.       AA Vol. II, Tab 20, at


352 (April 24 Order).              The facts that establish             the "unity        of interest"        for


conflicts        purposes    between        Hartford      Underwriters         and the other Hartford


entities        M&F represents        were set forth in Section               II.A.4,     above.      M&F does


not contest        any of these      facts.     It simply      claims      it was unaware          of them, but


does not suggest            it investigated       them. 13 AA Vol. II, Tab 13, at 255-256


(Disqualification           Opposition).


                      M&F's       claimed       ignorance      of the "unity          of interest"    between

Hartford         Underwriters      and the other Hartford               entities      it represents      is


irrelevant.       14 An attorney       who fails to properly               identify     and resolve




13      M&F also claimed repeatedly  below that it never represented
Hartford Underwriters.  AA Vol. II, Tab 13, at 254 (Disqualification
Opposition).  Even if true, this is irrelevant. The issue here is whether
M&F represented   other Hartford entities which shared a "unity of interest"
with Hartford Underwriters    such that they must be considered   to be one
client for conflict          of interest      purposes.

14       In any event, M&F's claims of ignorance are not credible in light of
the overwhelming      evidence, never disputed by M&F, that it acted as if its
client was "The Hartford" regardless       of which Hartford entity it was
representing.   M&F did not dispute below that it prepared legal opinions
and correspondence      which stated that M&F was rendering advice and
opinions on behalf of"The       Hartford."   Nor did M&F dispute that the work
it has done over the years and continues to do for Hartford companies        is
replete with references to "The Hartford,"      including correspondence   on
Hartford letterhead    and e-mail communications       from M&F directed to
individuals         at "thehartford.com."              See Section      II.A.4,       above.




                                                          24
SF/21676441.8
conflicts           cannot     later avoid      disqualification         by claiming,          when      the conflict


is discovered,               that he or she was "unaware"                of it. Otherwise,            attorneys


would        be able to take on representations                      without     any regard          for potential


conflicts,          and later escape          responsibility         for their actions         by claiming


ignorance.            No case holds           that attorneys         can be excused          from


disqualification              by failing      to determine          whether     a conflict      exists     at the


outset       and claiming           ignorance      when      it is disclosed.


                                    c.          The Facts       Regarding            Delay     and
                                                Prejudice

                         Finally,        after correctly      applying        the "unity     of interest"        test


and finding            a conflict        of interest     based on M&F's             concurrent


representation,               the trial court erred in failing            to disqualify         M&F.        Because         it


is undisputed            that Hartford         Underwriters          moved       for disqualification            as soon

as the conflict              was discovered,           and Demery        offered      no evidence          of


prejudice           that would       result    from M&F's            disqualification,         de novo review           is

proper,        and the trial court erred as a matter                    of law.


                         2.         The Trial Court Correctly     Applied
                                    The "Unity of Interest"   Test

                         To determine           whether      related     entities     should     be considered          a


single       client for conflict            of interest     purposes,      California        courts      apply the


"unity       of interest"        test set forth by this Court              in Morrison          Knudsen         Corp. v.

Hancock,            Rothert      & Bunshoft,           69 Cal.App.4      th 223,238-53           (1999).        The


"unity       of interest"        test applies      in both concurrent               and successive




                                                               25
SF/2167644   [ .8
 representation                cases         whenever             the issue          of related         entiti6S           must       be


 addressed              for conflicts            purposes.             See,     e.g.,       id. at 146-47              (applying             "unity            of


 interest"           test    in a successive                representation                 case);      Certain             Underwriters                   at


 Lloyd's          London          v. Argonaut               Ins.     Co., 264             F.Supp.2d           914,         922-24           (N.D.


 Cal.        2003)       (applying             California's            "unity        of interest"             test in a concurrent


 representation                 case).         Here,       the trial         court      applied        the     "unity          of interest"               test


 to the undisputed                    facts      before          it, and      correctly           found       that        Hartford


 Underwriters                 and the Hartford                    entities      concurrently                 represented              by M&F


 should          be treated           as a single           client         for conflicts            purposes.             15 AA         Vol.        II,


 Tab        20, at 347,          352      (April          24 Order);           Morrison             Knudsen,              69 Cal.App.4th                       at


• 238-53         (1999).


                              In Morrison               Knudsen,             the Hancock               law      firm         represented             the


 Contra          Costa        Water        District         in a dispute             with        Centennial               Engineering,




 15              In so doing,            the trial         court      properly            refused         to apply           the "alter            ego"
 test Demery                proposed            (which           has been          widely         discredited              and,      to Hartford
 Underwriters'                 knowledge,                 has never           been        followed).           Morrison-Knudsen
 expressly            rejected         the      alter      ego     test,     which         was      set forth         by the         Court         of
 Appeal           in the Fourth                District       in Brooklyn               Navy        Yard      Cogeneration
 Partners,            L.P.v.          Superior          Court,        60 Cal.         App.        4th 248,253                 (1997),         in favor
 of the "unity               of interest"           test because              the alter           ego test       is imported                 from         the
 general          law       of corporations                to protect          creditors            against          fraud      and        diversion
 of assets,           and      thus      incorporates              numerous               factors      (such         as
 undercapitalization                      and      financial          misrepresentation)                      that     have        little     or
 nothing          to do with             the     ethical         concerns          that     animate          conflicts            analysis          in
 attorney            representation               cases.         See Morrison               Knudsen,            69 Cal.App.4th                      at
 250-51.




                                                                              26
 SF/21676441.8
which           was     a wholly-owned                  subsidiary       of the Morrison                    Knudsen


Corporation.                  Id. at 226-227.              Hancock          had     never      represented               Centennial,


but until         the time           of the District's          dispute           with     Centennial,             Hancock           had


been      retained            by the        underwriters        of Morrison's                insurance            policy       to monitor


the defense              att6meys            Morrison        had     retained         on errors         and       omissions


claims.          Id. at 227.            Accordingly,           the     court       had     to determine              whether          there


was     a unity          of interest          between        Morrison           and       its subsidiary,            Centennial,


which           would         disqualify        Hancock         from        an3, action         against           Centennial.              Id. at


238.


                              The     court     found       that there       was         a flnity     of interest           between         the


two     corporations                 based      on the following               factors:         (1) both          corporations


shared          the     same        legal     counsel      which       controlled            their     legal       affairs;      (2) both


corporations                 had     overlapping           functions         and      personnel;            and     (3) the parent


and subsidiary,                 were        covered       by the same             insurance          policy        and      claims


against          both        were     administered           by the parent's               personnel.              Id. at 245-47.


The      court         also    noted        that Centennial's            relationship                with     Morrison           gave      the


Hancock               firm     "a significant           practical       advantage            in a case            against      the


affiliate."            Id. at 253.           Therefore,       Hancock             was      disqualified             from


representing                 the District        against      Centennial.             16




16              The     Morrison             Knudsen        unity      of interest          test follows            a long       line of
cases       in which            a similar        standard       has been           applied          to find       that      an affiliate         of

                                                                             (Footnote          Continued                on Next        Page.)



                                                                       27
SF/21676441.8
                               The     "unity        of interest"           analysis          set forth         in Morrison               Knudsen


was      later         applied        in a case        involving            concurrent            representation.                      Certain


Underwriters                    at Lloyd's,          London         v. Argonaut                Ins.    Co., 264           F.Supp.2d              914


(N.D.           Cal.     2003).        The       dispute       in Argonaut              concerned               coverage           under


certain          reinsurance              agreements              in favor       of Argonaut.                   Id. at 917.             Argonaut


had     submitted                claims       to Lloyd's           for legal          expenses          from          an underlying


coverage               action      between           Argonaut              and one        of its insureds.                Lloyd's             denied


coverage               and      arbitration          was    initiated.           Lloyd's,         represented             by the Hancock


firm,      later        petitioned            to have       theumpire                removed.           Id.      Argonaut               argued


that Hancock                    had    a conflict          of interest         because           the firm          was     representing


Argonaut                NW,       a subsidiary             of Arg0naut,               at the     same          time     in another




(Footnote               Continued             from     Previous            Page.)

a company                 represented            by an attorney               was       also     a client         of that        attorney            for
conflicts              purposes.          See,     e.g., Baxter             Diagnostics               Inc.      v. A VL Scientific
Corp.,           798      F.Supp.         612,616           (C.D.      Cal.       1992)        (finding           subsidiary.
"inextricably                 intertwined"            with        its parent);          Teradyne,              Inc.     v. Hewlett-
Packard                Co.,     1991      WL      239940,          *5 (N.D.            Cal.     1991)          (because          of parent's
control           and     supervision             of the legal             affairs      of the        subsidiary,          there         was
sufficient              "identity         of interest"         to treat       the two           as a single            client      for the
limited           purpose          of determining                 whether         there        was     a conflict);             Hartford             Acc.
and Indem.                Co. v. R JR Nabisco,                     Inc.,     721 F.Supp.               534,       540     (S.D.N.Y.
1989)           ("[c]ertain           aspects        of their       separate          corporate              identities
notwithstanding,"                      the parent           had     also     become            a client         through          its
supervision                  of the subsidiary's              litigation);            Ramada            Franchise               System          v.
Hotel           of Gainesville             Associates,             988 F.Supp.                1460,       1465        (N.D.       Ga.         1997)
(finding           "identity           of interest"          between          sister      companies).                  A copy           of the
Teradyne                opinion        is attached          to this brief             pursuant          to California                  Rule     of
Court           977(c).




                                                                            28
SF/21676441.8
matter, and hadrepresentedArgonaut NW in the past.                                                               Id.


                                Hancock              argued         that Argonaut              and      Argonaut          NW      were     not


the      same         entity.         Id.       Applying            the unity          of interest          analysis,      the district


court           disagreed.               "The        question         here,       where       concurrent          representation            is


alleged,             is whether              there        is a sufficient            unity     of interest        between         Argonaut


and Argonaut                       NW        such      that Hancock's                  representation            of Certain


Underwriters                    in the instant               case     reasonably              diminishes          the    'level     of


confidence                   and     trust      in counsel'           held        by Argonaut             NW."          Id. at 922.


                                The       court       identified           two factors           that     established          the necessary


unity           of interest:             (1) a judgment,                   whether          adverse         or favorable,         as to one


affiliate            would          affect       the other          because            Argonaut          and Argonaut             NW      pooled


resources,               shared          premiums              and     liabilities           and profits        and losses;         and    (2)


both            affiliates         had      common            claims        departments               and     claim     handling,


common                officers           and      directors,          a common               legal    department,           a common


"corporate               masthead"                  and     centralized             and     overlapping          management.               Id. at


923-924.                Based            on these          factors,        the     court     concluded          that     Argonaut         and


Argonaut               NW           "should          be treated            as one entity             for purposes         of analyzing           the


conflict             of interest             in the context            of concurrent                 representation           of adverse


interests."                  Id. at 924.             Ultimately,            Hancock           was       disqualified.


                                   Although           the majority                of cases      in which         the "unity         of


interest"             test has been                 applied         have         involved       the parent-subsidiary


relationship,                  the test has               also been         applied          in a case        similar     to this one,




                                                                                  29
SF/21676441.8
involVing          sister corporations.            Rama_ta Franchise            System,      Inc. v. Hotel of


Gainesville          Assocs.,        988 F. Supp.        1460 (N.D.        Ga. 1997).        In Ramada,


plaintiff         argued     that the defendant's          law firm should           be disqualified


because          of its prior representation             of plaintiff's      sister corporation.            Id. at


1462.           In considering        whether      there was a sufficient           "identity        of interest"       to


find that the sister corporation                     Of a company         represented       by an attorney            was


also that attorney's                client for conflicts      purposes,        the court      considered          the


following           factors:     (1) the two sister entities              had substantially          similar


management               personnel;      (2) they shared the same corporate                     headquarters,

corporate          principles        and business       philosophy;         and (3) the same legal


department            serviced       all of the related      entities.     _7 Id. at 1465.

                           The same factors that convinced                   the courts     in Morrison


Knudsen,           Argonaut         and Ramada          that a "unity       of interest"     had been


demonstrated               are all present      here.     The employees            of Hartford        Underwriters

and each of the Hartford                  entities      M&F has represented,               including       Pacific,


and First State,             are all employed           by and paid by Hartford              Fire.     See Section

II.A.4,         above.      There     is unified      legal oversight        over all claims         involving


Hartford           Underwriters,        First State,      Pacific   and Hartford           Fire.     Id.   This




17              Ramada       involved      successive      representation,          and the court ultimately
held that disqualification                 was not necessary             because     the required          showing
that the representation    of the former client was "substantially related"                                       to the
later representation    of the related company had not been made. Id.




                                                             30
SF/21676441.8
    unified          oversight          extends         to corporate         management                as well.          The    boards         of


    directors          of Pacific          and      Hartford       Underwriters              are      identical.         Hartford          Fire


    has all of the same                    Board        members          as Pacific         and Hartford              Underwriters,                as


    well      as one       additional            member.           AA     Vol.      I, Tab      7, at 173-174              (Costello


    Decl.       ¶¶ 6-7). 'Many                  of Hartford        Fire's        corporate           officers      serve       as officers


    for multiple            HFSG           subsidiaries.           Id.      Hartford         Fire,     Hartford          Underwriters,


    First      State,     and         Pacific     have        the same       Corporate          Secretary           and     Treasurer.


    Id.     In sum,        although             the various        Hartford          subsidiaries             are legally        separate


    and     distinct        entities        for most          purposes,         the trial      court      correctly         found       that


    Hartford            Underwriters              and     the Hartford           entities       currently          and     previously


    represented            by M&F               meet     the "unity         of interest"            test under         California          law,


    and     should         be considered                one    client     for purposes               of resolving          issues


    regarding            conflicts         of interest         and disquaiification.


                                 3.             Disqualification             of M&F             Should          Have
                                                Been Mandatory                   And      Automatic              As A
                                                Matter Of Law


                                 As discussed             above,        the trial court            correctly       found        that    M&F


    had      a conflict          of interest           stemming          from     its simultaneous                 representation              of


    multiple           Hartford          entities       at the same          time      it was        suing      Hartford


    Underwriters.                 Under          such     circumstances,               disqualification             is automatic.


    Flatt       v. Superior             Court,       9 Cal.     4th 275,284                 1994)      (in simultaneous


    representation                cases,        the rule       of disqualification              is per        se or "automatic"                   in


     all but a few           instances);             State     Farm       Mut.      Auto.      Ins.     Co.     v. Federal          Ins.    Co.,




•                                                                           31
     SF/21676441.8
72 Cal.            App.       4th      1422,        1431     (1999).


                                 The      automatic          disqualification               rule    applies        even        if the


concurrent                 representation               is brief.      State        Farm,       72 Cal.        App.       4th at 1431


(vacating                order      denying         disqualification                because         law     firm       concurrently


represented                 adverse         clients        during      a three-month                period).          It also     applies


even       where            the attorney             withdraws          from        representing             one      client     before         the


disqualification                    hearing.          Truck      Ins. Exchange                 v. Fireman's              Fund       Ins.     Co.,


6 Cal.           App.       4th 1050,            1057      (1992)       (attorney's           withdrawal               cannot      justify


"departure...                     from      th[e]     well-established                principle            requiring        automatic


disqualification"                      in cases       of concurrent                representation).


                                 Here,      because         M&F        sued        Hartford         Underwriters               at the same


time      it was           representing              several        other     Hartford          entities       in nine         open     matters,


under            clear     California            law, disqualification                  should        have      been       mandatory


and      automatic.                 State       Farm,        72 Cal.        App.     4th at 1431.              Hartford's           showing,


for purposes                 of a conflict            of interest           analysis,       regarding           the     intertwined


legal,       operational                 and     financial      relationships               between          Hartford           Fire,   First


State,           Pacific         and Hartford              Underwriters             is uncontested.                M&F's          awareness


of the inter-related                       nature       of these       entities       for conflicts            purposes           is obvious


on its face                from     the     evidence,          and is likewise              uncontested.                And      even      if


M&F              were      ignorant            of the relationship                between          these     entities       -- which            it


clearly           was       not -- that          would       not be a defense                 to disqualification.


                                 Nevertheless,             the trial        court     refused        to disqualify              M&F        by




                                                                             32
SF,/21676441.8
invoking          a "laches"        theory     that is squarely         contrary      to California         law and


unsupported            by any evidence.               This novel theory,           if affirmed,       would     relieve


California          attorneys       of their explicit          duty under the Rules             of Professional


Conduct           and California           case law to avoid representing                   conflicting      interests.


Instead,         the theory       erroneously          would     reward     lawyers         for failing    to identify


and disclose           conflicts,        and would        burden      clients    with the duty to ferret out


hidden          conflicts.      That _s wrong           and unwise.        The trial court's           ruling   was


erroneous           and should        be reversed,         for three reasons.


                                    a.          The Obligation    To Identify  And
                                                Resolve Conflicts   Rests With
                                                The Attorney,           Not The Client

                         The trial court found "that 'someone'                        [at Hartford]         should


have discovered              the fact that M&F rePresented                      plaintiff     in this matter       long


before          Ms. Pawloski         raised     the issue."         AA Vol. II, Tab 20, at 353 (April                     24


Order).          This is wrong            as a matter      of law, because          it rests on a clearly


erroneous           legal assumption:                that it is the client's       burden      to discover      and

disclose         its attorney's          conflicts     of interest.     The law is exactly             the opposite.


                         California         Rule of Professional            Conduct         3-31.0(C)      provides

that "A member               shall not, without            the informed          written     consent       of each


client:...          (2) Accept        or continue         representation         of more than one client in a


matter          in which     the interests           of the clients actuaUy          conflict ....        " The Rule


could not more clearly                    state that it is the attorney's            obligation        to identify


and resolve           conflicts      before      accepting       a representation.            Here,     the Rule




                                                               33
SF/21676441.8
    required           M&F           to decline       to sue      Hartford             Underwriters              on behalf       of Demery


    without           Hartford           Underwriters'            written           consent.          M&F         ignored      the rule        and


    sued        Hartford             Underwriters            anyway.


                                 The      cases     confirm          this interpretation                of Rule         3-310(C).            State
Q

    Farm            Mut.     Auto.      Ins.     Co. v. Federal             lns.       Co., 72 Cal.          App.       4th    1422     (1999),


    is squarely              onpoint.            It stated      the rule       the trial        court       should      have     applied


    here:


                                 [I]t     is the attorney            who       is charged           with     the
                                 responsibility              of performing              conflict        checks
                                 upon      accepting           a new client.               The client         is
                                 under         no such       obligation         ....       This
                                 responsibility              is reflected           in rule     3-310        which
                                 prohibits         the     attorney        from        accepting
                                 employment                adverse       to a current   client               without
                                 the client's            informed        written   consent.


                                 Thus,         the burden        was       on [the        law      firm]     to avoid
                                 creating         a conflict.          McCormick                should       not have
                                 accepted          the cases         referred          by Federal           when      it
                                 was      aware       that    it might         be filing        a lawsuit
                                 against         Federal       on behalf            of another          client.

    72 Cal.           App.      4th at 1435              (emphasis         added)         (citation         omitted).         See     also


    Blecher            & Collins,           P.C.     v. Northwest              Airlines,        Inc.,      858     F.Supp.       1442,


     1455,          n.14     (C.D.       Cal.     1994)      (applying          California            law;     "the     law    places        all of


    the burden               of disclosure           and      consent          on the attorney,              where         it belongs.").


    Thus,           it was      M&F's           responsibility           in August             2004     to determine            whether          it


    could,           consistent          with     its ethical         duties        of loyalty        and     confidentiality            to the


    Hartford               clients      it was     representing            in nine        other       matters,        sue Hartford




                                                                               34
    SFI21676441.8
Underwriters                   at the same          time.        Not     one     of the M&F            attorneys        claims         to


have       performed              this analysis             when        the firm       filed    the Demery            case.


                               Put simply,             the trial    court's       ruling       is backwards.              It wrongly


puts      the burden              on the client,               and encourages             attorneys        not to identify             and


report           conflicts       of interest,           thereby        undermining              the "paramount             concern"


in "preservation                     of public         trust    both     in the scrupulous               administration               of


justice          and     in the integrity               of the bar."           State    Farm,         supra,    72 Cal.         App.        4th


at 1428.             The       error     is patent.


                                           b.            Hartford          Underwriters                 Did    Not
                                                         Delay         In Seeking
                                                         Disqualification

                               The      court      then compounded                  its error     by concluding                that


Hartford             Underwriters                had     "unreasonably              and inexcusably                delayed       in


asserting              these     objections            to M&F          as counsel          for plaintiff."           AA       Vol.    II,


Tab 20, at 354 (April                           24 Order).          This    conclusion           is invalid        for several


reasons.


                               First,    it rests       on the court's            erroneous           assumption          that


Hartford             Underwriters                had     the burden            of discovering           and disclosing               M&F's


conflict           of interest.           As discussed              above,       this is wrong            as a matter          of law.


                               Second,          even     if delay        could      justify     denying        disqualification               in


certain           cases,       the law requires                 that "[t]he       delay        must    be extreme          in terms           of


time        and consequence."                       State       Farm,      supra,       72 Cal. App.           4th at 1434


 (quoting            River       West,      Inc.       v. Nickel,        188 Cal. App.            3d 1297,           1311(1987)).




                                                                           35
 SF/21676441.8
Here,           there was no delay          at all; let alone an "extreme"                delay.     It is


uncontested            that M&F         never disclosed          its conflict,      and that Hartford


Underwriters                did not discover        it until April 7, 2006.          AA Vol. I, Tab 12, at


214-216           (Pawloski        Decl. ¶¶ 2-9); AA Vol. I, Tab 10, at 209-210


(Pinkowski             Decl.¶      4); AA Vol. I, Tab 11, at 212 (Majewski                         Decl. ¶ 4).


Hartford           Underwriters         discussed         its concerns     about the apparent            conflict


with the trial court that same day, notified                          the court and counsel              on the next


court day that it was investigating                        whether    there      was a basis       for


disqualification,               and filed its disqualification             motion     on April       14, 2006.


That is not "extreme"                   delay by any measure.

                            Finally,    even if extreme         delay had been established                   here --


and it was not -- the trial court erroneously                            assumed     that a "laches"           or


"implied           consent"       theory    can apply where           the attorney        concurrently


represents           adverse       interests.     This, too, is wrong            as a matter       of law.


                            A current      client cannot       impliedly        consent     to having        its own

attomey           sue it. State Farm,            supra,     72 Cal. App. 4th at 1433-35;                 Blecher       &

Collins,          858 F.Supp.          at 1455 n.14 (under           California      law, different          standards


apply to conflicts               between        current    clients   and conflicts        between        former     and

current          clients,     and current       clients    cannot    impliedly       consent       to conflicted


representation).                The notion       that a delay in bringing            a disqualification


motion           may show laches            or some kind of"implied                 consent"       to a conflict       of


interest          that warrants        denying      the motion       applies,     if at all, only in cases




                                                               36
SF121676441.8
 involving            successive       representation.         Thus,      it was error for the trial court to


 use this novel theory                 as a basis to deny disqualification               where,     as here, the


 conflict          involves      concurrent        representation.


                                       c.         The Order Purports     to Make
                                                  Factual Determinations     of
                                                  Delay and Prejudice   Which
                                                  Were Not Asserted   by Demery
                                                  And For Which There Is No
                                                  Evidence

                           Finally,         the trial court found that "the prejudice              to plaintiff


 would            be dramatic      ifM&F          is removed       from the case."       AA Vol. II, Tab 20,


 at 353 (April             24 Order).          The court cites no evidence            to support      this


• statement,           and there       is none.     Indeed,      Demery      did not even contend            below

 that shewould                suffer    any such prejudice.            Nor is there one item of evidence


 in the record             to support        the trial court's      erroneous      assumption.       Although


 some delay will certainly                      result ifDemery        is compelled        to find new


 counsel,           she is simply           not "entitled"     to go to trial with lawyers          who have

 been found to have a conflict                      of interest.


                           The lack of any evidence                 of prejudice     to Demery       was drawn


 into sharp relief when Hartford                       Underwriters         moved    to stay the trial


 pending            resolution     of this appeal.           In seeking     a stay, Hartford       Underwriters

 pointed           out that the trial court's           finding     of prejudice     was unsupported           by


  any evidence,             and noted that, to the contrary,                no prejudice     to Demery


  would           result   from the delay.          AA Vol. If, Tab 26, at 394 (Stay Motion);                       AA




                                                               37
  SF/2167o441.8
Vol. II, Tab 28, at 428-429                   (Stay Reply).       Specifically,     Hartford


Underwriters            noted that (a) Demery           has already         been fully compensated


under       her homeowners'             policy    for the losses      caused by the fire and has


returned          to her home,        which     she says has been repaired;              (b) her case, which


was filed in August                 2004, is ready for trial and in no danger                of dismissal        for


failure         of diligent    prosecution;       (c) there is no evidence          that her contingent


fee counsel           are charging       her for their services;           and (d) if Demery           is

ultimately          able to obtain       a judgment         on her claims,      she is entitled        to seek


interest         on that amount.         AA Vol. II, Tab 26, at 394 (Stay Motion).


                        In opposing       the stay, M&F did not contest                  any of these


facts) 8 Instead,             M&F      simply    asserted     that the trial court's        finding         of


prejudice          to Demery         was "supported         by overwhelming             evidence."          AA Vol.


II, Tab 27, at 403 (Stay Opposition).                        Tellingly,     M&F provided             not a single


citation         to any of this supposedly            "overwhelming           evidence"       -- because

there was none.               /d.


                        Although        the trial court did not cite any evidence                    of prejudice

to Demery,            the court did observe          that M&F's           expenditure      of time in the




18       M&F's only response was that Demery would somehow be
prejudiced  unless Hartford Underwriters       agreed that she is entitled to
prejudgment   interest.  AA Vol. II, Tab 27, at 406 (Stay Opposition).
However, the trial court has already ruled, in response to the parties' in
limine motions, that Demery's     entitlement,    if any, to prejudgment      interest                              is
a matter for the trial court to decide. RT at 171:14-27;        176:13-177:4.




                                                            38
SF/21676441.8
Demery           matter      has been "substantial."             AA Vol. II, Tab 20, at 353 (April


24 Order).           However,          the fact that M&F has invested                   considerable        time and


effort on this case may be self-inflicted                        prejudice      to M&F       if it is


disqualified,          but it is not prejudice            to Demery,      who is not paying              for that


time and effort.              Moreover,          there was no showing            (nor could there be) that


the attorney          who takes over this case would                   go to trial without          first


becoming            fully familiar        with the facts (again,         at no cost to Demery),               or


would           fail to take advantage            of the work already          done by M&F.


                           Finally,    the trial court noted that "the disruption                   to the Court


of a disqualification                 order on the eve of trial is manifest."                 AA Vol. II, Tab


20, at 353 (April              24 Order).         While    Hartford    Underwriters           is certainly


sensitive         to the disruption         of the trial court's        calendar,        that disruption         was


caused          not by Hartford          Underwriters'        disqualification           motion,    but by

M&F's            failure    to resolve      the conflict     issue back in 2004.             In any event, no


court's         schedule       outweighs         a clear and current         conflict     of interest       and the


prejudice          to Hartford         Underwriters        that would        result from being          forced      to


go to trial against             its own attorneys.          "[T]he     paramount          concern       must be the


preservation           of public        trust both in the scrupulous             administration          of justice

and in the integrity                 of the bar.     Consequently,       the recognizably              important


right to choose              one's     counsel     must yield to the ethical             considerations        that


embody            the moral principles             of our judicial     process."         State Farm,         72 Cal.


App. 4 th 1422 at 1428 (citing                     Comden     v. Superior        Court,     20 Cal. 3d 906,



                                                            39
SFI21676441.8
 915      (1978)).


                 B.          The     Trial      Court       Erred        in Failing            to
                             Disqualify          M&F           On Grounds               of Successive
                             Representation


                            Hartford          Underwriters          moved          to disqualify            M&F         on two


 alternate            grounds:         concurrent          representation            (discussed           above),         and


• successive            representation.              M&F's        long     history        (at least       97 matters


 involving             payments          to M&F         of at least       $1.3     million)          of representing


 Hartford             companies          in coverage           and other         disputes,          including       matters


 involving             California        homeowners'              policies         and     allegations           of bad     faith


 claims          handling,         provides         an additional          basis     for disqualification.                  The       trial


 court,          however,         did not rule        on the successive                  representation            issue,       but


 simply           denied       the disqualification              motion.           AA     Vol.      II, Tab       20, at 346-354


 (April          24 Order).         This      was     error.


                             I.          The Material              Facts     Are         Not     Disputed

                             Again,      the facts       regarding          M&F's          past representation                  of


 Hartford             companies          are not in dispute.               Accordingly,              this issue         can be


 resolved             as a matter        of law.


                             The    undisputed           facts    are these.            Between           1998     and


 2002       M&F          had      handled       at least       42 personal         lines       coverage          matters


 for Hartford's                Western        Personal         LinesClaim            Service          Center       in


 Phoenix,             including        matters       relating      to California               homeowners'


 insurance             policies      like the one at issue                in this case.             See   Section




                                                                     40
 SF/21676441.8
II.A.4,         above.      The Western           Claim Service         Center     also handled           the


Demery           claim,      and five of the Hartford               representatives         who handled


the Demery               claim worked         at that center        (Bruce     Krager,      Vicki


Vancil,         Kevin       Ault, Randy         Davis       and Ken Wigboldy).             19 RT 216:12-


17; AA Vol. I, Tab 3, at 63 (Disqualification                              Motion).


                          These       42 matters      handled       by M&F        included     the


issuance          of written        "coverage        opinions"       in which     M&F determined

whether          a particular         insured's      claim was or was not covered                    under


various          Hartford        insurance      policies,     _ncluding      California


homeowners'                policies       like Demery's.         AA Vol. I, Tab 8, at 176, 191-


204 (Blum            Decl. ¶¶ 3-6 and Exs. B, C and D thereto).                            In addition,


these       matters       included        at least one matter,         the Rye claim, which


involved          allegations         of bad faith claims           handling      and breach         of


contract,         the same claims            Demery         now asserts        against     Hartford


Underwriters              here. z° AA Vol. I, Tab 12, at 21.4-250                        (Pawloski        Decl.




19              All five of these          individuals       have been identified            as trial witnesses         in
the Demery               case.     AA Vol. I, Tab 3, at 63 n.2 (Disqualification                          Motion).

2o              As noted         above,    because      M&F did not disclose               its current       or prior
representation   of Hartford entities prior to trial, Hartford's  investigation of
these issues was necessarily   rushed.    Therefore,  M&F may well have
handled other cases involving allegations      of bad faith claims handling, or
rendered additional   coverage opinions involving California       homeowners'
insurance policies.




                                                               41
SF/21676441.8
¶¶ 2-7 and Ex. 1 thereto).


                          2.          M&F Must Be Disqualified       Because It
                                      Formerly   Represented    Other Hartford
                                      Entities In Substantially   Related
                                      Matters

                          It is an improper         conflict        of interest   for an attorney         who

obtains          confidential        client information          from a former           client to take on a


representation              adverse     to that client in a future             related   matter.    21


Accordingly,              M&F must be disqualified                   because      it has a long     history      of


representing              Hartford     companies          in the past, and the confidential                subject


matter          of M&F's         prior representations           is substantially        related    to Demery's


current          action    against     Hartford     Underwriters.             See Morrison         Knudsen       Corp.

v. Hancock,            Rothert        & Bunshoft,      69 Cal.App.4           th 223,234      (1999)      (for


purposes           of attorney        disqualification,        "substantial        relationship"         test applies


in successive             representation        cases).      The test for a "substantial             relationship"


in a successive                representation     situation         entails   an inquiry     into "'the

similarities           between        the two factual        situations,       the legal questions         posed,


and the nature              and extent      of the attorney's           involvement        with the cases.'"




21              Rule   3-3 t 0(E) of the California                 Rules of Professional          Conduct
provides that "A member shall not, without the informed written consent of
the client or former client, accept employment     adverse to the client or
former client where, by reason of the representation     of the client or former
client, the member has obtained confidential    information    material to the
employment."




                                                               42
SF/21676441.8
H.F.     Ahmanson               & Co. v. Salomon                    Brothers,         Inc.,     229 Cal.App.3d                    1445,


1455      (1991)          (citation       omitted).


                           Where         a substantial             relationship          is shown           between             the former


representation               and      the current          representation,             the possession                  of confidential


information               is presumed            and      disqualification             is mandatory.                   Farris      v.


Fireman's            Fundlns.            Co.,      119 Cal.App.4              th 671,683          (2004).              "[W]hether


[the     attorney]          actually          possesses        confidential            information             that would               work


to his advantage                  in his current            representation             is not the test."                IdY


                                         a.            M&F's          Prior       Representation                  Of
                                                       Hartford         Companies                In
                                                       Insurance            Coverage            Matters           Is
                                                       "Substantially              Related"            To Its
                                                       Current         Representation                  of
                                                       Demery         In A Bad            Faith        and
                                                       Breach         of Contract             Matter


                            The       successive          representation              case    most       similar         to this one is


Farris          v. Fireman's            Fund       Ins.     Co.,     119 Cal.App.4              th 671       (2004).            Farris,


like this         case,     involved           an attorney           with     a long      history        of handling




22              Of course,          in cases       where        the actual         possession            of confidential
information               is established,           it is unnecessary                 to rely     on this presumption.                         In
Morrison            Knudsen,            for example,            the information                 Hancock           had      obtained
from       monitoring              Morrison's             defense      attorneys          was     found        to be potentially
useful          to the District's             dispute       against         Centennial.           69 Cal.App.4                th 223      at
237.       The      court      therefore          found       that    there     was       a "substantial               relationship"
between            the dispute          between           the District          and    Centennial            and        the matters
Hancock            had previously                handled        on behalf          of Morris0n              and        Morrison's
underwriters.               Id. at 234-38.                As a result,          Hancock          was     disqualified               from
any      action       against         Morrison's            subsidiary.




                                                                       43
SFI21676441.8
insurance         coverage      matters     for an insurer,      who later sought          to take on a


plaintiff's        bad faith and breach         of contract      case against      that insurer.        That is


exactly         what M&F seeks to do here.


                       In Farris,    an insured         sued Fireman's        Fund alleging        bad faith

and breach          of the insurance        contract.       Id. at 676.     Fireman's      Fund      moved      to


disqualify         the insured's     attorney      and firm under         Rule 3-310(E)        of the

California         Rules     of Professional       Conduct       on the ground      that the attorney


had formerly           represented        Fireman's       Fund in connection        with insurance


coverage          matters.     The attorney      did not deny the former            representation,          but


argued          that the bulk of his work was issuing               coverage      opinions,       which   he


claimed          was "very     factual     and legally      specific"     and unrelated       to the current

bad faith and breach             of contract      suit.     Id. at 677-678.


                       The Farris        court found the attorney's            assertion     "disingenuous

at worst and na'fve at best."                Id. at 683.       The court made       it clear that the test


"has never been the identity                 of the specific      tasks the attorney         was asked        to

perform          in either representation        ....      [T]he question       is whether      the subject


matters,         facts or issues     are substantially         the same."      Id. at 681-82       (citations


omitted).


                       The Farris        court held that the attorney's           former


representation           and current       representation       were substantially         related    for a

number           of reasons:




                                                          44
SF/21676441,8
                          An insurer's              acceptance           or denial           of coverage
                          necessarily           raises        legal     issues       about       whether         the
                          insurer      conducted              an adequateinvestigation,
                          whether           the insurer          gave      sufficient
                          consideration               to the interests              and     expectations
                          of the      insured,         whether          the insurer           reasonably
                          construed           and     applied          the relevant           policy
                          language,           and     whether           the insurer's
                          construction              and      application            of the relevant
                          policy       language           was     consistent           with      its
                          treatment          of other         similarly          situated        insureds.


Id. at 684.            In sum,       the court         concluded             that    "[c]overage             disputes          are


substantially             related      to bad        faith     actions        for the purpose              of attomey


disqualification              because          they       both    turn       on the       same     issue      - whether


or not there            is coverage           under       the terms          of the policy."               Id. (citations


omitted).


                                       b.             The Evidence                  Establishes            The
                                                      Requisite          "Substantial
                                                      Relationship"                 Between            Demery
                                                      And        The     Matters          Previously
                                                      Handled           By M&F


                          Like       the attorney             in Farris,         M&F's         prior     representation                 of


Hartford           companies           included           rendering          advice         on coverage           issues.            In fact,


a letter        drafted       by M&F           for signature             by "The          Hartford"          in the      Walker          case


contains           opinions         regarding         coverage           under        a California           homeowners'


policy          like   Demery's.             AA Vol.          I, Tab       8, at 176,         195-201         (Blum         Decl.,


¶¶ 3-6 and             Ex. C thereto).              M&F          does     not dispute            that   it offered        coverage


advice          to some       Hartford         companies,               but claims'          that it did not           offer     such


advice          to Hartford          Underwriters.                AA Vol.            II, Tab       13, at 265




                                                                        45
SF/21676441.8
(Disqualification              Opposition).           That,      of course,      is irrelevant,    because,       as


noted above,             Hartford    Underwriters               and the other Hartford            companies


represented          by M&F         are considered              to be a single         client for conflicts


purposes          under     California     law.


                          M&Falso        claimed        below        that it never represented             Hartford

Underwriters              or Hartford     Fire in any bad faith litigation.                    Id.; see also AA


Vol. II, Tab 14, at 271,275(Michel                              Decl.,    ¶¶ 2, 23).       That deftly worded


statement          is not a denial       that M&F never represented                        other Hartford


companies           in bad faith litigation,             nor could it be.              M&F did represent         a

Hartford          company       in at least one bad faith matter,                      the Rye case.       AA Vol. I,


Tab 12, at 214-250               (Pawloski           Decl. ¶¶ 2-8 and Ex. 1 thereto).


                          Michael    Michel          and Jeff Fackler            of M&F were retained             by


Hartford          in the Rye case in 2002.                Id.     Through        early    2004, they


communicated               of behalf     of Hartford            with the insured,          Dr. Rye, regarding


several         issues    that are also being litigated                  in the Demery         case, such as
                                                 f
Hartford's          position     with respect          to the claimed            loss, asbestos     remediation,


and the payment              of"Actual           Cash Value"             under   the policy.      Id.    The Rye


claim, like the Demery                  claim,       ultimately       went to appraisal,          and M&F

assisted        Hartford       during    the appraisal            process.       Id.     One ofDemery's          claims


is that Hartford            Underwriters             acted improperly            during the appraisal.           The


substantial         relationship        between         the Rye case and the Demery                     matter   is

evident.




                                                                46
SF/21676441.8
                          Finally,     M&F claims          it never advised        or had contact         with four


of the eight individuals                 who submitted        declarations         in support      of Hartford


Underwriters'              motion      to disqualify       and did not have any dealings                 with any


of the defense             witnesses      in the Demery          case.     AA Vol. II, Tab 14, at 275-


276 (Michel           Decl. ¶ 24).           Presumably,      M&F acknowledges                 advising      or


having          contact     with the other four Hartford                 declarants.    In any event,


M&F's           protestations        are entirely      irrelevant    to the analysis         of whether        there


is a "substantial            relationship"       between      the factual        and legal issues         presented

in the Demery               case and the factual          and legal issues         presented      in the cases


M&F previously                 handled       for other Hartford          companies.        H.F. Ahmanson           &


Co. v. Salomon               Brothers,       Inc., 229 Cal.App.3d             1445,    1455 (1991).

                          The uncontested           facts demonstrate          that there      is a substantial


relationship          between        M&F's       former     representation         of _Iartford        companies


and its current             representation       of Demery.         Accordingly,           the trial court's


order should              be reversed,       and M&F should              be disqualified       _n light of its

former          representation         of Hartford      entities    in substantially         related    matters.




                                                            47
SFI21676441.8
V1.              CONCLUSION


                         The     trial   court   erred       in denying      Hartford       Underwriters'


motion           to disqualify       M&F.        The     Order     should     be reversed,          and


disqualification            should       be order'ed.




                                                       BINGHAM             McCUTCHEN                 LLP




                                                       By:
                                                                                           Robert         A.
                                                                          Attorneys       for Defendant             and Appellant
                                                                      Hartford        Underwriters             Insurance   Company




                                                                 48
 SFI21676441.8
                                    CERTIFICATE                  OF     COMPLIANCE


                               Pursuant       to Rule   14(c)     of the California           Rules      of Court,


 counsel           certifies       that this brief      complies        with     the requirements           of Rule


 14(b)        and,     as counted         by the Microsoft            Word       2000     word-processing


'computer            program         by which        this brief       was    produced,       contains       11,502


 words,           including        footnotes,      but excluding            the tables      of contents        and


 authorities,           and       excluding       this ce_ificate.




 DATED:               December            14, 2006        BINGHAM               McCUTCHEN                LLP




                                                          By:-
                                                                                               Robert      A. Lewis
                                                                              Attorneys       for Defendant          and Appellant
                                                                            Hartford      Underwriters         Insurance    Company




                                                                   49
 • SF/2167_41.8
'_   Not Reported         in F.Supp.                                                                                                               Page       271
      20 U.S.P.Q.2d  1143
     (Cite as: 1991 WL 239940                  (N.D.Cal.))


        United    States District        Court,     N.D.     California.                      Since 1983,       Thelen Man-in has represented     the
                                                                                            Hewlett-Packard      Supplemental   Pension Plan and the
                  TERADYNE,              INC.,      Plaintiff,                              Hewlett-Packard       Profit Sharing Trust;   both plans
                                         V.                                                 are benefit  plans  within  the meaning    of the
     HEWLETI'-PACKARD                     COMPANY,               Defendant.                 Employee Retirement  Income Security Act of 1974,
                                                                                            29 U.S.C. §§ 1001-1461 ("ERISA").
                    No. C-91-0344              MHP ENE.
                                                                                               Fish & RichardsOn        and Thelen        Marrin     assert    that
                                June 6, 1991.                                               their   representation    of Teradyne          in this    action        is
                                                                                            permitted    under both the Rules of Professional
       Travis     Gordon       White,     Arnold,      White       & Durkee,                Conduct of the State Bar of California and the ABA
     Houston,     Tex.,     for plaintiff.                                                  Model     Code    and Model Rules of Professional
                                                                                            Conduct.      They argue that the law finns' clients, a
       Jonathan     A. Marshall,              Jon R. Stark,       Thomas      A.            subsidiary     of HP      and  benefit    plans    of HP
     Canova, Steven I. Wallach,                    Pennie        & Edmonds,                 respectively,   are corporate entities distinct from HP.
     New York    City, John H.                     Hauser,        McCutchen,                Thus HP was not their client for purposes            of the
     Doyle,    Brown   & Enersen,    San Francisco,   Cal.,                                 conflict rules.    Moreover,   the Apollo matters on
     Christopher   J. Byrne,   Hewlett-Packard   Company,                                   which    Fish     & Richardson     worked   and   the
     Ft. Collins, Colo., for defendant.                                                     Retirement    Plan matters on which Thelen Marrin
                                                                                             worked and continues    to work         are wholly,distinct
                  MEMORANDUM                    AND ORDER                                    from the current action between          Teradyne and HP.
                                                                                             It is undisputed    that, in the course of the prior
       PATEL,       District    Judge.                                                       representation,  the two finns did not have access to
                                                                                             any confidential   information  which could prejudice
        *1 Teradyne,    Inc. ("Teradyne")    brings this patent                              HP in the current action.
     infringement      action     against     Hewlett-Packard
     Company (nHP"), alleging that circuit board testing                                         Nevertheless,    HP argues that by virtue of the fact
     devices   produced     by HP's       Manufacturing     Test                             that the firms'       legal work for Apollo          and the
     Division infringe three of Teradyne's       U.S. patents.                               Retirement      Plans was supervised      by the office of
                                                                                             HP's legal counsel and paid for by HP, HP was and
       The parties are before the court on defendant's                                       is the client of each firm for purposes of the conflict
     motion to disqualify       two of the three law firms                                   rules.        Moreover,     although   HP concedes         that
     representing    Teradyne     in this action:     Fish &                                 representation     of Apollo and the Retirement         Plans
     Richardson,    and Thelen, Marrin, Johnson & Bridges                                    involved matters distinct from those of the present
     ("Thelen Marrin").       Defendant alleges that Hewlett-                                litigation,     it asserts    that   a lawyer's     duty     of
     Packard     is currently   a client of each finn,    that                               undivided     loyalty is a sufficient basis to disqualify
     Hewlett-Packard       does not consent    to the firms'                                 Fish      & Richardson       and Thelen       Marrin     from
     representation   of an adverse party, and that such                                     participating    in this action   against an existing        client.
     representation   violates   the ABA Model      Code of                                  Def. Motion      to Disqualify    at t5-16.
     Professional    Responsibility    and  the   Rules     of
     Professional   Conduct of the State Bar of California.                                    DISCUSSION


        BACKGROUND                                                                             The issues before       the court   are:      (1) whether        HP
                                                                                             and its wholly-owned subsidiary              Apollo Computer,
        Since     1989,     Fish   & Richardson              has represented                 Inc. are the same or different               clients/entities for
     and continues    to represent   Apollo Computer,    Inc.                                conflict     purposes;     and (2) whether     HP and its
     ("Apollo")   in various trademark     matters.   Barrett                                employee Retirement         Plans are the same or different
     Aft. ¶ 10.     Patrick Barrett, HP's Assistant General                                  clients/entities     for conflict purposes.     If in either
     Counsel    for Intellectual Property  and Trademark                                     case the clients are the same, the duty of loyalty
     Counsel,    states that Apollo   is na wholly-owned                                     owed by counsel to its client would preclude Fish &
     subsidiary of HP." Barrett Aft. at ¶ 15.                                                Richardson's   and/or  Thelen    Martin's   continued


                                                © 2006 Thomson/West.               No Claim to Orig.    U.S. Govt.     Wo
Not Reported in F.Supp.                                                                                                                    Page    272
(Cite as: 1991 WL 239940,                  *1 (N.D.Cal.))


representation          of Teradyne    in this        action without                its highest      authorized       officer, employee,   body,     or
HP's consent.              If in either case          the clients are               constituent     overseeing       the particular engagement.
distinct,    the duty of loyalty          is not violated     unless the
disputed     representation   of Teradyne      is "directly                            This circuit      has held that disqualification       Of a law
adverse"     to existing    representation    by Fish &                             finn   based        upon   representation     of    a client   in a
Richardson      on behalf of Apollo,       and/or existing                          lawsuit   against     an existing      client  requires    no
representation     by Thelen Marrin on behalf of the                                showing of specific "adverse effect" resulting          from
Retirement     Plans.                                                               such representation.        Unified Sewerage Agency v.
                                                                                    Jelco Inc., 646 F.2d 1339, 1345 (9th Cir.1981).
   *2     The     standards    of professional   conduct                            Moreover,    disqualification     of one attorney in a law
governing      counsel practicing  before this court are                            finn is imputed to all attorneys in that firm.  Picker
specified    in Rule 110-3 of the Local Rules, which                                Intern.,  Inc. v. Varian Associates,   Inc., 869 F.2d
provides:                                                                           578,583-84    (Fed.Cir. 1989).


   Every member of the bar of this court and any                                      !. MOTION                TO         DISQUALIFY'       FISH         &
attorney     permitted   to practice in this court under                            RICHARDSON
Local Rule 110-2 shall be familiar with and comply
with the standards of professional        conduct required                             A. Identity       of Client
of members         of the State Bar of California       and
contained       in the State     Bar Act,    the Rules of                              The parties do not dispute that Apollo Computer,
Professional      Conduct of the State Bar of California,                           Inc. is a wholly-owned         subsidiary of Hewlett-
and decisions          of any court applicable        thereto;      ....            Packard.      Barrett Affidavit at ¶ 15.    HP's 10-K
                                                                                    Report    with      the   Securities  and   Exchange
   Northern         District   of California     Local Rule 110-3.                  Commission    lists Apollo as a "Domestic Subsidiary"
                                                                                    of HP organized as a Delaware corporation.                       PI.
   The      local     rules    of the    Northern    District      do not           Opp. to Motion for Disqualification, Ex. A.
specifically   adopt the provisions  of the Model Code
to govern the practice of lawyers before its courts.                                   HP has       cited    cases   holding that   a parent
However,      district courts may appeal to the ABA                                 corporation    is a client of a law firm for conflict
Model      Code     "to supplement   and explicate   the                            purposes by virtue of that firm's representation        of a
principles   and rules set forth in the California State                            subsidiary.    Hartford Aec. and Indem. Co. v. RJR
Bar Act and Rules of Professional        Conduct of the                             Nabisco,      Inc.,      721    F.Supp.       534,       540
State Bar of California       covering certain conduct                              (S.D.N.Y.1989)        (conflict found under Canon 5 of
where the state bar act and rules are imprecise or                                  the ABA Code            of Professional  Responsibility);
incomplete."      Paul E. lacono Structural   Engineer,                             Stratagem Development   Corp. v. Heron Int'l, N.V.,
Inc.   v. Humphrey,       722    F.2d  435,   439   (9th                            756 F.Supp. 789, 792-93 (S.D.N.Y.1991)       (conflict
Cir. 1983) (citations omitted).                                                     found    under New    York   Code   of Professional
                                                                                     Responsibility).
  California    State Bar Rule of Professional   Conduct
(Professional    Conduct") 3-310(B) provides that "[a]                                  *3 However,        plaintiff has cited and provided        to
member      shall not concurrently     represent   clients                           the court a copy of Formal Opinion No. 1989-113
whose interests conflict,               except   with their      informed            of the State Bar of California's          Standing Committee
written consent."                                                                    on     Professional        Responsibility       and   Conduct
                                                                                     ("Formal Opinion") addressing the question whether
   Professional          Conduct        Rule 3-600    deals generally                an attorney may undertake          representation   adverse to
with the representation   of an organization    visa vis                             a wholly-owned         subsidiary   of an existing corporate
its agents, officers, etc. Professional    Conduct Rule                              client   under      the state's      Rules    of Professional
3-600(a) provides that                                                               Responsibility.             P1. Opp.    to Motion         for
                                                                                     Disqualification,     Ex. B. The hypothetical     presented
   [i]n representing an organization,     a member shall                             there involved an attorney who currently         represents
conform his or her representation      to the concept that                           the parent      corporation    and is asked to bring a
the client is the organization    itself, acting through                             lawsuit against a wholly-owned        subsidiary     of that


                                         (C) 2006 Thomson/West.             No Claim to Orig.      U.S. Govt.        Wo



                                                                                                                                              SEI            .
Not Reported in F.Supp.                                                                                                               Page        273
(Cite as: 1991 WL 239940,            *3 (N.D.Cal.))


corporation.      The parent is a large, publicly-held                         *4    The     case    at bar     is a      permutation        of     the
corporation;    it is not a party to the lawsuit and                         hypothetical dealt with in the Formal              Opinion:    Fish
there is no prospect that it will be made a party.                           & Richardson    has HP's subsidiary                as its existing
                                                                             client and is undertaking   representation  of Teradyne
  The Formal Opinion,            interpreting Rules 3-310(B)                 against HP itself.        However,    the court sees no
and 3-600 of the State           Bar of California  Rules of                 reason not to consider the reasoning of the Formal
Professional    Responsibility       and Conduct,       concludes            Opinion in connection with this situation as well.
that such representation    is permissible  where:   (1)
the attorney has not represented      and does not now                         There      is no allegation     that, in the course    of
represent   the subsidiary,   see .Formal Opinion (PI.                       representing     Apollo,    Fish & Richardson    obtained
Opp. to Motion for Disqualification,       Ex. B) at 2;                      confidential     information    regarding  HP that may
(2) the subsidiary     is not the "alter ego" of the parent                  prejudice HP's interests in this action.  Nor is there
corporation,    id. at 5-6; and (3) there is no adversity                    any allegation that Fish & Richardson    would breach
between the corporation         and the subsidiary   on the                  its duty of loyalty to Apollo because an adverse
subject of the representation.          Id. at 1-2.      The                 outcome    for HP in the present suit would have
Opinion      makes clear that the "identity       of client"                 anything      more     than   an indirect      adverse     effect      on
inquiry is fact-specific.        The fact that the existing                  Apollo.
client is the parent and the opposing party in the
contemplated      representation     is a wholly-owned                          The Formal Opinion rejects the assumption      that
subsidiary   is not by itself dispositive    of whether the                  sole ownership  of a subsidiary   necessarily  entails
two are "the same client" for conflict purposes.                             that the parent   and its subsidiary     are one for
                                                                             purposes of the conflict rules.    Id. at 3. However,
  The Formal Opinion reasons that "the client is the                         it expressly notes that parent and subsidiary   should
parent and not the subsidiary   and ... the attorney's                       be treated as the same client for conflict purposes if
duties are owed only to the parent corporation."     ld.                     the doctrine of alter ego applies:
at 3.      Specifically, given that the parent      and
subsidiary   are not a single     client  for conflict                          In determining whether there is a sufficient unity
purposes,    the authors concluded   that bringing suit                      of interests    to require   an attorney    to disregard
against    the subsidiary    would    not violate    the                     separate corporate entities for conflict purposes,     the
attorney's   duty of loyalty to the parent unless there                      attorney    should  evaluate   the separateness     of the
are or may be "direct" adverse consequences       on the                     entities involved,   whether corporate formalities     are
parent.   "Direct n consequences    are limited to the                       observed, the extent to which each entity has distinct
case in which the parent is or may be made a party                           and     independent    managements      and     board    of
to the suit against   the subsidiary,    or where the                        directors and whether, for legal purposes, one entity
parent is directly related to the case or transaction in                     could be considered the alter ego of the other.
which   the attorney     will undertake   representation
against the subsidiary,    ld. at 4-5.                                          Formal          Opinion     (Def.    Motion       for
                                                                              Disqualification,     Ex. B) at 6 (citing   6 Witkin,
   The   express   exception       to this   rule is where        the         Summary of California       Law (8th ed.1974) section
corporation      and its subsidiary .should be treated as a                   11 at p. 4323).
single     entity    because    the •subsidiary   is acting
essentially    as the alter ego of the parent.  Id. at 5-6.                      Although HP has not argued explicitly that Apollo
                                                                              is its alter ego and that this case falls under the alter
   Finally, the Formal Opinion notes that an attorney                         ego exception to the finding of the Formal Opinion,
might be precluded         from undertaking      representation               many of the factors cited in the Opinion,            which
adverse     to the subsidiary           if the attorney       had             indicate that corporate    form should be disregarded,
 "obtained   i:onfidential     information   dirL'ctly from the               are present here.     Thus, defendant argues that Fish
nonclient    subsidiary      [in the course of representing                   & Richardson's     representation    of Apollo should be
the parent] under circumstances           where the subsidiary                construed as representation       of HP itself for conflict
.could reasonably      expect that the attorney had a duty                    purposes      because   Apollo's          legal work,  including
to keep such information          confidential."      ld. at 7.               retention     of outside counsel          Fish & Richardson,     is
                                                                              supervised      by    the    HP   legal     department.              Def.


                                    © 2006 Thomson/West.            No Claim to Orig.      U.S.. Govt.     Wo
NotReported  in F.Supp.                                                                                                       Page    274
(Citeas: 1991 WL 239940,             *4 (N.D.Cal.))


Motion for Disqualification             at 3-5, Barrett Aft. 11             June of this year, he will leave Fish & Richardson
3, 4.         In its conduct       of trademark      matters for            and open his own practice     in Providence,   Rhode
Apollo,      Fish & Richardson          reports directly to and             Island;   he will continue to represent  Teradyne in
receives     instructions     directly    from Robert Mayes,                the present action and other matters.     Id. at ¶ 3.
HP's      Senior     Regional      Attorney     responsible      for        Rymer states that "Fish & Richardson        no longer
intellectual      property    matters of Apollo.            Barrett         represents  Teradyne in the above-captioned    matter.
Aft. ¶ 9.        All correspondence        on Apollo matters is             I do_ alone in New England as I shall after June 30,
directed to and from the Hewlett-Packard               Company,             and may now do and do consistently             with my
id., and billing is sent to and paid directly by HP.                        partnership     agreement with Fish & Richardson."  ld.
Barrett Aft.,        Ex. 12.          In addition,    after HP's            During his tenure at Fish & Richardson,      Rymer did
acquisition      of Apollo and by January 1, 1990, most                     not perform any work on Apollo matters, id. at ¶ 5,
of Apollo's       business "was converted from the status                   and it is clear that he will "do no work on Apollo
of being part of HP's wholly-owned                 subsidiary     to        matters     after his formal separation  from Fish &
being part of HP itself," and most of its employees                         Richardson.       Id.
became employees        of HP. Def. Reply, Motion for
Disqualification     at 4.       As a result, "of the several                  Plaintiff argues that in deciding whether attorney
distinct departments       of Apollo Computer,        Inc. that             Rymer       should be disqualified,      the relevant  test
existed    before    the acquisition       of HP, only one                  should be the disqualification       standard for former
remains a part of HP's wholly owned subsidiary"                             representation,    a standard less demanding      than that
and "It]he other departments           are no longer a part of              for simultaneous     adverse representation.
Apollo     Computer,       Inc.,    but have become        fully
integrated     into HP itself."       ld. at 4 (citing Barrett                 However,      defendant     protests that   the former
Supp. Aff. ¶¶ 2-10).                                                        representation    standard is not applicable      because a
                                                                            violation    of the conflict rules had occurred        at the
   *5    The    court     finds    that    HP's     control     and         time the complaint         was filed, and that violation
supervision     of the legal affairs of Apollo,                and          cannot be cured now by Rymer's           resignation    from
specifically    its direct      role in the retention          and          Fish & Richardson.            They argue that to permit
supervision    of the work of Fish & Richardson                  as         Rymer's     resignation     to convert  the situation     from
outside counsel,       represents    a significant     identity of          one in which HP is the present client (of Fish &
legal interest     between     Apollo and its parent HP.                    Richardson)     to one in which HP is the former client
This identity of interest is sufficient            for a finding            (of Rymer)         would      sanction  the stratagem         of
that the two should be treated as a single client for                        "withdraw[ing]      from the less favored representation
the limited purpose of determining             whether there is             before a disqualification        motion is filed in order to
a     conflict      between        Fish     &       Richardson's            be able to enjoy the less restrictive           former-client
representation     of Apollo and its representation  of                     conduct rules."         Def. Reply in Support of Motion
Teradyne      in the present action against HP.     See                     for .Disqualification       at 18 (quoting     C. Wolfram,
Hartford     Acc. and Indem. Co.     v. RJR Nabisco,                        Modem Legal Ethics § 7.4.1. at 359).              See Unified
Inc., 721 F.Supp.     at 540 (parent deemed client of                        Sewerage      Agency,      etc. v. Jelco Inc., 646 F.2d
subject    law firm through      representation    of its                    1339,     1345 n. 4 (9th Cir.1981)          (present   client
subsidiary    where  parent   supervised    "and directed                    standard      continues      to apply   even     where     the
course of litigation on behalf of subsidiary).                               representation      ceases, prior to filing of motion to
                                                                             disqualify).
   B. Rymer's      Departure      from Fish & Richardson
                                                                               C. Conclusion
  However,     this finding does not resolve the issue
of disqualification.      William   Rymer,   not Fish &                         *6 The court   finds    that the.        disqualification
Richardson,    is listed as counsel for Teradyne in the                      standard for adverse    simultaneous          representation
captions    of the filings      in the present   motion.                     should apply to the facts of this case.     The degree
Rymer is currently      a panner at Fish & Richardson.                       of    cormectedness  between     HP     and    Apollo,
For approximately      fifteen years, he has been                            particularly     the fact that all of Apollo's    legal work
principal outside counsel for Teradyne in its patent-                        was referred to and handled by HP's office of legal
related matters.   Rymer Decl. ¶ 2.    At the end of                         counsel,     leads the court to conclude       that although


                                    © 2006 Thomson/West.           No Claim to Orig.   U.S. Govt.    Wo
Not Reported        in F.Supp.                                                                                                        Page     275
(Cite as: 199!       WL 239940,       *6 (N.D.Cal.))


HP and      Apollo     may     be separate   entities     for some             Osborne;      that HP's    .corporate   counsel      Abraham        Lev
purposes,    they     are one client for purposes of the                       would be handling      the matter "in house"    and all
conflict  rules.         Fish & Richardson   and William                       communications,    pleadings,   etc. should be directed
Rymer       are   therefore     disqualified from   further                    to Lev;     and that Lev would be reviewing          and
representation     of plaintiff Teradyne in this matter.                       participating       in    the     Osborne     litigation     and
                                                                               "reviewing       tactical    decisions    ... to the extent
 !I.  MOTION              TO      DISQUALIFY             THELEN                possible."       Lev.Aff.     11 8.    As a result of Thelen
MARRIN                                                                         Marrin's     representation     in the Osborne matter, HP's
                                                                               interest in the litigation         has been between      11.11-
  Defendant       argues that HP is a client of Thelen                          12.00%, and HP has paid between 11.11-12.00%                  of
Marrin by virtue of that firm's representation         of the                  Thelen Martin's        fees and expenses in the case.         Id.
HP Plan and the HP Trust over the past seven and                               at I 20.     HP's share has always been paid directly
one half years.              State of California    Rule of                    by HP, and not by either the HP Plan or the HP
Professional     Responsibility     3-310 and the attorney's                   Trust.   Id. at ¶ 24.
duty of undivided        loyalty therefore precludes Thelen
Marrin's     representation     of Teradyne unless HP and                        *7 By letter dated February    6,                   1981,  Peter
                                                                               Anderson of Thelen Marrin informed                    HP that the
Teradyne  give their  informed    written,                 consent.
Because HP has not consented   to Thelen                   Marrin's            firm had been retained by Teradyne        in this action
representation     of    Teradyne     in this lawsuit,   HP                    against HP.      Anderson stated that although he was
argues that Thelen       Marrin must be disqualified   from                    aware that his firm represented   the HP Plan and the
further participation     in this action.                                      HP Trust,     he had concluded     that there was no
                                                                               conflict of interest because HP itself was not a client
  HP is the "plan sponsor" of two employee benefit                             of the firm.     Id.,   Ex.   l I at 2. Plaintiffs     continue       to
ERISA plans under section 401(a) of the Internal                               maintain  that position      in their       opposition         to   the
Revenue Code:     the Hewlett-Packard     Supplemental                         motion for disqualification.
Pension   Plan   and   the   Hewlett-Packard      Profit
Sharing Trust (collectively           "the Retirement        Plans"               Plaintiffs are correct that by law, HP must
or "the Plans").                                                               maintain the Plans as entities separate and distinct
                                                                               from itself. 29 U.S.C. §§ l103(a), (c).  The statute
   These are employer-sponsored       plans rather than                        provides   that assets of the plan are to be held in
plans set up pursuant       to a collective   bargaining                       trust, with the trustee exercising exclusive authority
agreement.      Hewlett-Packard   exclusively    manages                       and discretion    to manage    and control  the plan's
and administers   the Plans from its Palo Alto offices;                        assets;  moreover,   the assets of the plan are not to
neither    Plan has any independent        office,             legal           inure to the benefit of the employer.   Id.
department,    employees,    or personnel.    HP's             legal
department    has exclusive responsibility  for all            legal              However,     the court does not accept the suggested
matters regarding    the HP Plan and HP Trust                  other           inference that "by definition        representation      of the
than ma.tters that are referred to outside counsel              such           Retirement     Plans does not constitute representation
as Thelen Marrin.      Lev.Aff. ¶ 4.                                           of HP."      PI. Opp. to Motion for Disqualification           at
                                                                               6.    Although there may be circumstances            in which a
   In September     1983 HP formally   retained Thelen                         plan    and the employer         will     have distinct       or
Marrin      to  represent   the Plans'     interests    in                     incompatible      interests, the particular     circumstances
investments    made in Osborne Computer Corporation                            under which Thelen Marrin came to represent                  the
("Osborne").      Id. at ¶ 7.     Thelen Marrin had                            HP Plan and the HP Trust               indicate     that in its
advised     HP and other Osborne       investors     of a                       representation   of the Plans in the Osborne litigation,
possible  suit alleging   inter alia securities    fraud.                       Thelen Marrin's     client was Hewlett-Packard.      HP's
Def. Motion for Disqualification     at 9.      Abraham                         retention    of Thelen     Marrin  and the review     and
Lev's affidavit and correspondence    between HP and                            participation   by HP's legal counsel in the Osborne
Thelen Marrin indicate that HP's legal department                               litigation indicate that for purposes of that litigation,
 formally     .retained Thelen    Marrin;               that Thelen             HP's interests and the interests of the Plans were
 Marrin      was expressly     told   that        it       would  be            identical.
 representing     HP's   interests    in proceedings      involving

                                     (C) 2006 Thomson/West.            No Claim to Orig.     U.S. Govt.      Wo
Not Reported in F.Supp.                                                                                        Page   276
(Cite as: 1991 WL 239940,                *7 (N.D.Cal.))

  The court        therefore   finds     that Hewlett-Packard           is
an existing     client of Thelen Marrin for purposes of
the conflict    rules.   Because Rule 3-310 of the Rules
of Professional        Responsibility      requires       that   HP and
Teradyne       informed   consent    to Thelen    Marrin's
representation       of Teradyne     in this action,    and
because HP does not consent to the representation,
the    court      GRANTS       defendant's   motion      for
disqualification       as to Thelen      Marrin.

  CONCLUSION


  For the above reasons, the court finds that HP and
Apollo were a single client with respect to Fish &
Richardson's   trademark-related  work for Apollo.
Furthermore,         Rymer's      departure    from   Rish   &
Richardson       does not prevent the application       of the
disqualification      standard     for adverse simultaneous
representatiton.           The court therefore       GRANTS
defendant's       motion    to disqualify     William   Rymer
from further        representation-of       Teradyne   in this
action.


   In addition,    the court finds that the degree of
management       and control of the HP Plan and HP
Trust by HP and its legal department     is such that the
Plan and HP should be considered      a single client for
purposes of the conflict rules.     The court therefore
GRANTS       defendant's   motion to disqualify  the law
finn   Thelen,    Marrin,    Johnson               & Bridges       from
further representation    of Teradyne              in this action.

  IT IS SO ORDERED.


  1991     WL       239940     (N.D.Cal.),           20    U.S.P.Q.2d
1143

END OF DOCUMENT




                                        © 2006 Thomson/West.             No Claim to Orig.   U.S. Govt.   Wo
                                                                    PROOF         OF SERVICE

                                   I am over      eighteen      years     of age, not a party         in this action,         and employed              in San

Francisco                County,        California        at Three      Embarcadero        Center,      San Francisco,            California            94111-

4067.           I am readiiy             familiar       with the practice         of this office      for collection          and processing             of

correspondence                      for mail/fax/hand           delivery/next         business     day delivery,        and they are deposited

that same                day in the ordinary              course      of business.

                                   On December            14, 2006,      I served     the attached:


                                                                   Appellant's       Opening       Brief



                                   (BY FAX)         by transmitting         via facsimile        the document(s)              listed     above     to the fax
              D                    number(s)        set forth below         on this date.        The facsimile        machine           I used complied
                                   with California          Rulesof      Court,      Rule 2003(3)        and the transmission                   was reported       as
                                   complete       and without         error by the machine.             Pursuant      to California             Rules      of Court,
                                   Rule 2008(e)(4),     I caused the machine   to print a transmission                                 record     of the
                                   transmission,    a copy of which is attached to this declaration.

                                   (BY MAIL)            by causing       a true and correct        copy of the above              to be placed           in the
              []                   United      States    Mail at San Francisco,            California      in sealed      envelope(s)              with postage
                                   prepaid,     addressed       as set forth below.          I am readily          familiar      with this law firm's
                                   practice for collection and processing   of correspondence       for mailing with the
                                   United States Postal Service.   Correspondence      is deposited    with the United States
                                   Postal     Service the same day it is left for collection                   and processing               in the ordinary
                                   course     of business.


                                   (EXPRESS     MAIL/OVERNIGHT                          DELIVERY)           by causing a true and correct                        copy
              []                   of the document(s)  listed above                  to be delivered       by federal express in sealed
                                   envelope(s)          with all fees prepaid         at the address(es)       set forth below.

                                   (PERSONAL    SERVICE)     by causing a true and correct copy of the above
              []                   documents to be hand delivered   in sealed envelope(s) with all fees fully paid to the
                                   person(s)      at the address(es)         set forth below.



                  Michael D. Michel, Esq.                                              Supreme Court          of California             (4 Copies)
                  Michel & Fackler                                                     350 McAtlister         Street
                  2000 Powell Street, Suite                    1000                    San Francisco,        CA 94102-4797
                  Emeryville, CA 94608




SF/21696368.1/0265652-0000311567
                         I declare   under    penalty   of perjury   under     the laws of the State   of California    that the

foregoing       is true and correct          and that this declaration       was executed   on December      14, 2006




                                                                                     Ruby   J. Converse




SF/21696368   110265652-0000311567
